Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 1 of 76 PageID #:532




                        Exhibit A
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 2 of 76 PageID #:532




                        SETTLEMENT AGREEMENT
      Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 3 of 76 PageID #:532




                                                  TABLE OF CONTENTS

                                                                                                                                      Page

I.        BACKGROUND .................................................................................................................1

II.       DEFINITIONS.....................................................................................................................4

III.      SETTLEMENT CLASS CERTIFICATION .......................................................................7

IV.       SETTLEMENT OF LITIGATION and ALL CLAIMS AGAINST THE
          RELEASED PARTIES........................................................................................................9

V.        SETTLEMENT FUND........................................................................................................9

VI.       RELEASE ..........................................................................................................................12

VII.      CERTIFICATION OF THE SETTLEMENT CLASS AND RELATED
          MOTIONS .........................................................................................................................14

VIII.     NOTICE TO PROPOSED SETTLEMENT CLASS MEMBERS ....................................14

IX.       OPT-OUTS ........................................................................................................................17

X.        OBJECTIONS....................................................................................................................18

XI.       FINAL APPROVAL HEARING.......................................................................................19

XII.      FINAL APPROVAL ORDER ...........................................................................................19

XIII.     FINALITY ORDER...........................................................................................................20

XIV. TERMINATION OF THE SETTLEMENT ......................................................................20

XV.       ATTORNEYS’ FEES AND INCENTIVE AWARDS......................................................21

XVI. REPRESENTATIONS ......................................................................................................21

XVII. TAXES...............................................................................................................................23




                                                                     i
     Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 4 of 76 PageID #:532




                                SETTLEMENT AGREEMENT

       This settlement agreement (“Agreement” or “Settlement Agreement”) is entered into by
and between Wells Fargo Bank, N.A. (“Defendant” or “Wells Fargo,” as defined herein) and
Joseph Dunn, Helen Iehl, Albert Pieterson, John Hastings, Windie Bishop, Angela Garr, Lisa
Barnes and Myesha Prather (“Plaintiffs,” as defined herein), both individually and on behalf of a
Settlement Class (as defined herein).

I.      BACKGROUND

        1.     Plaintiffs in multiple courts around the country have commenced litigation
               challenging the legality of Wells Fargo’s calling practices. On January 20, 2017,
               Plaintiff Prather filed a putative class action lawsuit against Wells Fargo Bank
               alleging violations of the Telephone Consumer Protection Act (“TCPA”), in the
               United States District Court for the Northern District of Illinois, captioned
               Prather et al v. Wells Fargo Bank, N.A., No. 17-cv-00481 (“Prather”). On April
               25, 2017, Plaintiff Albert Pieterson filed a putative class action lawsuit against
               Wells Fargo alleging violations of the TCPA, in the United States District Court
               for the Northern District of California, captioned Pieterson et al v. Wells Fargo
               Bank, N.A., No. 17-cv-02306 (“Pieterson”). On April 27, 2017, Plaintiff Windie
               Bishop filed a putative class action lawsuit against Wells Fargo Bank alleging
               violations of the TCPA, in the United States District Court for the Northern
               District of Georgia, captioned Bishop et al v. Wells Fargo Bank, N.A., No. 17-cv-
               01505 (“Bishop”). On June 24, 2017, Plaintiff John Hastings filed a putative class
               action lawsuit against Wells Fargo alleging violations of the TCPA, in the United
               States District Court for the Northern District of California, captioned Hastings et
               al v. Wells Fargo Bank, N.A., No. 17-cv-03633 (“Hastings”). On October 25,
               2018, Plaintiff Lisa Barnes filed a putative class action lawsuit against Wells
               Fargo Bank alleging violations of the TCPA, in the United States District Court
               for the Northern District of California, captioned Barnes et al v. Wells Fargo
               Bank, N.A., No. 18-cv-06520 (“Barnes”). On November 19, 2018, Plaintiff
               Angela Garr filed a putative class action lawsuit against Wells Fargo Bank
               alleging violations of the TCPA, in the United States District Court for the
               Northern District of California, captioned Garr et al v. Wells Fargo Bank, N.A.,
               No. 18-cv-06997 (“Garr”). The aforementioned lawsuits, Prather, Pieterson,
               Bishop, Hastings, Barnes, and Garr, are hereafter referred to collectively as the
               “Litigation”).

        2.     Plaintiffs’ proposed Amended Complaint, a copy of which is attached hereto as
               Exhibit 1, and which Plaintiffs will file in the Northern District of Illinois as the
               operative complaint in this matter, alleges that Wells Fargo’s conduct violates the
               TCPA. Plaintiffs will dismiss the Related Actions without prejudice and will seek
               Court approval of this Settlement Agreement in the Northern District of Illinois as
               part of this matter.




                                                 1
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 5 of 76 PageID #:532




   3.     Defendant denies any liability or wrongdoing of any kind associated with the
          alleged claims in the Litigation. Defendant has denied and continues to deny each
          and every material factual allegation and all claims asserted against it in the
          Litigation. Nothing herein shall constitute an admission of wrongdoing or
          liability, or of the truth of any allegations in the Litigation. Nothing herein shall
          constitute an admission by Defendant that the Litigation has been properly
          brought on a class or representative basis, or that classes may be certified in the
          Litigation, other than for settlement purposes. To this end, the settlement of the
          Litigation, the negotiation and execution of this Agreement, and all acts
          performed or documents executed pursuant to or in furtherance of the Settlement:
          (i) are not and shall not be deemed to be, and may not be used as, an admission or
          evidence of any wrongdoing or liability on the part of Defendant or of the truth of
          any of the allegations in the Litigation; (ii) are not and shall not be deemed to be,
          and may not be used as an admission or evidence of any fault or omission on the
          part of Defendant in any civil, criminal or administrative proceeding in any court,
          arbitration forum, administrative agency or other tribunal; and, (iii) are not and
          shall not be deemed to be and may not be used as an admission of the
          appropriateness of these or similar claims for class certification.

   4.     This Settlement Agreement resulted from good faith, arm’s-length settlement
          negotiations, including an in-person mediation, as well as telephonic conferences
          with a JAMS Chicago neutral, the Hon. James F. Holderman (Ret.), a former
          Chief Judge of the United States District Court, Northern District of Illinois. The
          Parties submitted detailed mediation submissions to Judge Holderman, setting
          forth their respective views as to the relative strengths of their positions. In
          connection with the underlying litigation, Class Counsel have reviewed and
          analyzed thousands of pages of documents, discovery responses and call data
          produced in this Action and in similar lawsuits brought against Wells Fargo, and
          they have engaged expert witnesses to assist with their analysis of the information
          produced by Wells Fargo. Additionally, Class Counsel have taken multiple in-
          person depositions of Defendant’s representatives located in several states,
          propounded discovery to confirm the accuracy of Defendant’s representations
          contained herein, investigated Defendant’s historical automated calling practices,
          and researched Defendant’s litigation and settlement history.

   5.     Class Counsel have conducted an investigation into the facts and the law
          regarding the Litigation. Class Counsel have concluded that a settlement
          according to the terms set forth below is fair, reasonable, and adequate, and
          beneficial to and in the best interests of Plaintiffs and the Class recognizing
          (1) the existence of complex and contested issues of law and fact, (2) the ongoing
          regulatory proceedings concerning the scope of the TCPA, and divergent judicial
          decisions interpreting various provisions of the TCPA, (3) the risks inherent in
          litigation, (4) the likelihood that future proceedings will be unduly protracted and
          expensive if the proceeding is not settled by voluntary agreement, (5) the
          magnitude of the benefits derived from the contemplated settlement in light of
          both the maximum potential and likely range of recovery to be obtained through
          further litigation and the expense thereof, as well as the potential of no recovery

                                            2
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 6 of 76 PageID #:532




          whatsoever, and (6) the Plaintiffs’ determination that the settlement is fair,
          reasonable, adequate, and will substantially benefit the Class Members.

   6.     The Parties shall use their best efforts to effectuate this Agreement, including, but
          not limited to, cooperating in promptly seeking the Court’s approval of this
          Agreement, certification of the Settlement Class, and release by the Releasors of
          the Released Claims.

   7.     No party shall be deemed the drafter of this Agreement or any provision thereof.
          No presumption shall be deemed to exist in favor of or against any party as a
          result of the preparation or negotiation of this Agreement.

   8.     This Agreement shall be governed by, and construed and enforced in accordance
          with, the substantive laws of the state of Illinois without regard to conflict of laws
          principles.

   9.     Nothing express or implied in this Agreement is intended or shall be construed to
          confer upon or give any person or entity other than the Parties, Released Parties,
          and Settlement Class Members any right or remedy under or by reason of this
          Agreement. Each of the Released Parties is an intended third-party beneficiary of
          this Agreement with respect to the Released Claims and shall have the right and
          power to enforce the release of the Released Claims in his, her or its favor against
          all Releasors.

   10.    This Agreement may be executed in multiple counterparts, all of which taken
          together shall constitute one and the same Settlement Agreement.

   11.    This Agreement may not be modified or amended unless such modification or
          amendment is in writing executed by the Parties, except as specifically permitted
          by this Agreement. An electronic signature will be considered an original
          signature for purposes of execution of this Agreement.

   12.    Where this Agreement requires any party to provide notice or any other
          communication or document to any other party, such notice, communication, or
          document shall be provided by email or letter by overnight delivery to their
          counsel in the Litigation.

   13.    In consideration of the covenants, agreements, and releases set forth herein, and
          for other good and valuable consideration, the receipt and sufficiency of which
          are hereby acknowledged, it is agreed by and among the undersigned that the
          Litigation be settled and compromised, and that the Releasors release the
          Released Parties of the Released Claims, without costs as to the Released Parties,
          Plaintiffs, Class Counsel, or the Settlement Class, except as explicitly provided
          for in this Agreement, subject to the approval of the Court, on the following terms
          and conditions.




                                            3
      Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 7 of 76 PageID #:532




II.      DEFINITIONS

         The following terms, as used in this Agreement, have the following meanings:

         14.    “Administrative Expenses” shall mean expenses associated with the Settlement
                Administrator, including but not limited to costs in providing notice,
                communicating with Class Members, and disbursing payments to the proposed
                Settlement Class Members.

         15.    “Approved Claims” shall mean complete and timely claims, submitted by
                Settlement Class Members, that have been approved for payment by the
                Settlement Administrator.

         16.    “Cash Award” means a cash payment to an eligible Settlement Class Member

         17.    “Call,” “Calls” or “Called,” consistent with applicable regulations and legal
                authority interpreting the TCPA, means and includes voice calls and SMS/text
                messages made or sent using equipment that constitutes or may constitute an
                automatic telephone dialing system, as well as artificial or prerecorded voice
                calls.

         18.    “Claim Form” shall mean the form that Settlement Class Members may submit to
                obtain compensation under this Settlement.

         19.    “Claims Deadline” shall mean the date by which all Claim Forms must be
                postmarked (if mailed) or submitted (if filed electronically) to be considered
                timely and shall be set as a date approximately 165 (one hundred sixty-five) days
                after entry of the Preliminary Approval Order, or such other date ordered by the
                Court. The Claims Deadline shall be clearly set forth in the Preliminary Approval
                Order as well as in the Notice and the Claim Form.

         20.    “Class” or “Class Member” shall mean and refer to all persons within the United
                States who used or subscribed to a wireless or cellular phone number to which
                Wells Fargo made or initiated any Call during the Class Period (a) in connection
                with the collection or servicing of a mortgage or home equity loan, credit card
                account, retail installment sale contract for an automobile, automobile loan,
                overdraft on a deposit account, student loan, or in connection with a fraud alert on
                a credit card or deposit account, using any automated dialing technology or
                artificial or prerecorded voice technology, and (b) who were not customers of
                Wells Fargo at the time of the Call. Defendant and any affiliate or subsidiary of
                Defendant, and any entities in which any of such companies have a controlling
                interest, are also excluded from the Class.

         21.    “Class Counsel” shall refer to Co-Lead Class Counsel and Additional Class
                Counsel. “Co-Lead Class Counsel” shall refer to McGuire Law, P.C.; Lieff
                Cabraser Heimann & Bernstein, LLP; and Girard Sharp LLP. “Additional Class
                Counsel” shall refer to Burke Law Offices; Morgan and Morgan Complex
                Litigation Group; Skaar & Feagle, LLP; Law Offices of Todd M. Friedman, P.C.;

                                                 4
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 8 of 76 PageID #:532




          Greenwald Davidson Radbil PLLC, Keogh Law Ltd; Law Offices of Douglas J.
          Campion, APC; Meyer Wilson Co., LPA; and McMorrow Law, P.C.

   22.    “Class Period” means January 20, 2013 through the entry of the Preliminary
          Approval Order for Calls placed in connection with automobile loans or fraud
          alerts on credit cards or deposit accounts; September 18, 2014 to the entry of the
          Preliminary Approval Order for Calls placed in connection with credit card
          accounts; December 20, 2015 to the entry of the Preliminary Approval Order for
          Calls placed in connection with student loans or overdrafts on deposit accounts;
          March 1, 2016 to the entry of the Preliminary Approval Order for Calls placed in
          connection with mortgages or home equity loans; and April 1, 2016 to the entry of
          the Preliminary Approval Order for Calls placed in connection with retail
          installment sale contracts for automobiles.

   23.    “Class Release” shall have the meaning set forth in Section VI of this Agreement.

   24.    “Class Relief” means those benefits provided to Settlement Class Members by the
          Settlement Agreement, including without limitation the right to submit a Claim
          Form.

   25.    “Class Representatives” or “Plaintiffs” shall mean Joseph Dunn, Helen Iehl,
          Albert Pieterson, John Hastings, Windie Bishop, Angela Garr, Lisa Barnes, and
          Myesha Prather.

   26.    “Counsel” means both Class Counsel and Wells Fargo’s Counsel, as defined
          herein.

   27.    “Court” shall mean the United States District Court for the Northern District of
          Illinois and the Honorable Manish S. Shah, and his successors, if any.

   28.    “Effective Date” shall mean five (5) days after the date when the judgment
          entered as a result of the Final Approval Order becomes Final.

   29.    “Estimated Class Size” means the Parties’ good faith estimate of the number of
          unique cellular telephone numbers used or subscribed to by Settlement Class
          Members to which Wells Fargo made or initiated Calls during the Class Period
          using any automated dialing technology or artificial or prerecorded voice
          technology, based on analysis of information contained in Wells Fargo’s available
          records and following confirmatory discovery. As of the date of the execution of
          this Agreement, the class size is estimated at 440,000 or less.

   30.    “Execution Date” shall mean the date on which this Agreement is fully executed
          by all Parties.

   31.    “Final” means the judgment and Final Approval Order have been entered on the
          docket, and (a) the time to appeal from such order and judgment has expired and
          no appeal has been timely filed; (b) if such an appeal has been filed, it has been
          finally resolved and has resulted in an affirmation of the Final Approval Order

                                           5
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 9 of 76 PageID #:532




          and judgment; or (c) the Court following the resolution of the appeal enters a
          further order or orders approving settlement on the material terms set forth herein,
          and either no further appeal is taken from such order(s) or any such appeal results
          in affirmation of such order(s).

   32.    “Final Approval Hearing” means the hearing before the Court where the Plaintiffs
          will request a judgment to be entered by the Court approving the Settlement
          Agreement, approving Class Counsel’s request for an award of attorneys’ fees and
          costs, and approving an incentive award to the Class Representatives. The Parties
          will request that the Court schedule the Final Approval Hearing approximately
          one hundred fifty (150) days after entry of the Preliminary Approval Order.

   33.    “Final Approval Order” shall mean an order entered by the Court that:

          a.     Certifies the Class pursuant to Fed. R. Civ. P. 23(b)(3);

          b.     Finds that the Settlement Agreement is fair, reasonable, and adequate, was
                 entered into in good faith and without collusion, and approves and directs
                 consummation of this Agreement;

          c.     Dismisses the Plaintiffs’ claims pending before it with prejudice and
                 without costs, except as explicitly provided for in this Agreement;

          d.     Approves the Class Release provided in Section VI and orders that, as of
                 the Effective Date, the Released Claims will be released as to the Released
                 Parties;

          e.     Reserves exclusive jurisdiction over the settlement and this Agreement;
                 and

          f.     Finds that, pursuant to Fed. R. Civ. P. 54(b), there is no just reason for
                 delay of entry of final judgment with respect to the foregoing.

   34.    “Opt-Out” shall mean a written request for exclusion from the Settlement Class as
          provided in Section IX of this Settlement Agreement.

   35.    “Opt-Out Period” shall have the meaning set forth in Section IX of this Settlement
          Agreement.

   36.    “Parties” shall mean Wells Fargo Plaintiffs, and the proposed Settlement Class.

   37.    “Preliminary Approval Order” shall mean an order of the Court preliminarily
          approving the Settlement Agreement.

   38.    “Released Claims” shall mean the claims against the Released Parties described in
          paragraph 55.



                                           6
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 10 of 76 PageID #:532




       39.   “Released Parties” means Defendant and each of its respective past, present and
             future parents, subsidiaries, affiliated companies and corporations, and each of
             their respective past, present, and future directors, officers, managers, employees,
             general partners, limited partners, principals, insurers, reinsurers, shareholders,
             attorneys, advisors, representatives, predecessors, successors, divisions, assigns,
             or related entities, and each of their respective executors, successors, and legal
             representatives, and also includes the following entities that placed calls or texts
             on Wells Fargo’s behalf: Genesys, FICO Customer Communication Services,
             mBlox, Inc., CLX Communications, and Sinch.

       40.   “Releasors” shall refer, jointly and severally, and individually and collectively, to
             Plaintiffs, the Settlement Class Members, and to each of their predecessors,
             successors, heirs, executors, administrators, and assigns of each of the foregoing,
             and anyone claiming by, through, or on behalf of them.

       41.   “Related Actions” shall refer to Pieterson et al v. Wells Fargo Bank, N.A., No. 17-
             cv-02306 (N.D. Cal); Hastings et al v. Wells Fargo Bank, N.A., No. 17-cv-03633
             (N.D. Cal.); Barnes et al v. Wells Fargo Bank, N.A., No. 18-cv-06520 (N.D. Cal.);
             Garr et al v. Wells Fargo Bank, N.A., No. 18-cv-06997 (N.D. Cal.).

       42.   “Settlement Administrator” means Epiq Systems, Inc., the entity mutually
             selected and supervised by the Parties and approved by the Court to administer
             the settlement.

       43.   “Settlement Class” or “Settlement Class Members” shall mean and refer to those
             persons who are members of the Class defined in paragraph 20 and who do not
             timely and validly request exclusion from the Settlement Class.

       44.   “Settlement Fund” means the total sum of $17,850,000.00 (Seventeen Million
             Eight Hundred Fifty Thousand Dollars) that Defendant will pay to settle the
             Litigation and obtain a release of all Released Claims.

       45.   “Wells Fargo” or “Defendant” shall mean Wells Fargo Bank, N.A., its past and
             present parents, predecessors, successors, affiliates, holding companies,
             subsidiaries, partners, employees, agents, assigns, and board members.

       46.   “Wells Fargo’s Counsel” or “Defendant’s Counsel” shall refer to Mark D.
             Lonergan and Rebecca S. Saelao of Severson & Werson, P.C.

III.   SETTLEMENT CLASS CERTIFICATION

       47.   Defendant disputes that a class would be manageable or that common issues
             predominate over individual ones, and further denies that a litigation class
             properly could be certified on the claims asserted in the Litigation. However,
             solely for purposes of avoiding the expense and inconvenience of further
             litigation, Defendant does not oppose the certification of the Class for settlement
             purposes only. Preliminary certification of the Class for settlement purposes shall
             not be deemed a concession that certification of a litigation class is appropriate,
                                               7
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 11 of 76 PageID #:532




          nor would Defendant be precluded from challenging class certification in further
          proceedings in the Litigation or in any other action if the Settlement Agreement is
          not finalized or finally approved. If the Settlement Agreement is not finally
          approved by the Court for any reason whatsoever, any certification of the Class
          will be void, and no doctrine of waiver, estoppel or preclusion will be asserted
          against Defendant in any litigated certification proceedings in the Litigation. No
          agreements made by or entered into by Defendant in connection with the
          Settlement Agreement may be used by Plaintiffs, any person in the Class or any
          other person to establish any of the elements of class certification in any litigated
          certification proceedings, whether in the Litigation or any other judicial
          proceeding.

    48.   Subject to Court approval, and for settlement purposes only, the following Class
          shall be certified:

          All persons
          a.      who were users or subscribers to a wireless or cellular telephone service
                  within the United States to which Wells Fargo made or initiated any Call
                  in connection with the collection or servicing of a mortgage or home
                  equity loan, credit card account, retail installment sale contract for an
                  automobile, automobile loan, overdraft on a deposit account, student loan,
                  or in connection with a fraud alert on a credit card or deposit account,
                  using any automated dialing technology or artificial or prerecorded voice
                  technology;
          b.      who were not customers of Wells Fargo at the time of the Call; and,
          c.      who were Called between January 20, 2013 and the entry of the
                  Preliminary Approval Order for Calls placed in connection with
                  automobile loans or fraud alerts on credit cards or deposit accounts;
                  between September 18, 2014 and the entry of the Preliminary Approval
                  Order for Calls placed in connection with credit card accounts; between
                  December 20, 2015 and the entry of the Preliminary Approval Order for
                  Calls placed in connection with student loans or overdrafts on deposit
                  accounts; between March 1, 2016 and the entry of the Preliminary
                  Approval Order for Calls placed in connection with mortgages or home
                  equity loans; or between April 1, 2016 and the entry of the Preliminary
                  Approval Order for Calls placed in connection with retail installment sale
                  contracts for automobiles.
          d.      Excluded from the Class are Defendant, any affiliate or subsidiary of
                  Defendant, any entities in which such companies have a controlling
                  interest, the Court and staff to whom this case is assigned, and any
                  member of the Court’s or staff’s immediate family.

    49.   If for any reason the settlement is not granted preliminary and final approval,
          Defendant’s agreement to certification of the Class shall not be used for any
          purpose, including in any request for class certification in the Litigation or any
          other proceeding.


                                            8
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 12 of 76 PageID #:532




IV.   SETTLEMENT OF LITIGATION AND ALL CLAIMS AGAINST THE
      RELEASED PARTIES

      50.   Final approval of this Settlement Agreement will settle and resolve with finality,
            on behalf of the Plaintiffs and the Settlement Class, the Litigation and the
            Released Claims.

V.    SETTLEMENT FUND

      51.   Establishment of Settlement Fund

            a.     Within twenty (20) business days after the Effective Date, Defendant shall
                   pay the total sum of $17,850,000 (Seventeen Million Eight Hundred Fifty
                   Thousand Dollars), less any amounts already advanced by Defendant for
                   Administrative Expenses, to create a Settlement Fund.

            b.     The Settlement Fund shall be used to pay (i) all Cash Awards pursuant to
                   any Approved Claims; (ii) any incentive award to the Class
                   Representatives; (iii) attorneys’ fees, costs, and expenses of Class
                   Counsel; and (iv) costs of administration of the Agreement, including
                   without limitation payment of Administrative Expenses.

            c.     Any award of attorneys’ fees, administrative costs, or any other fees,
                   costs, or benefits otherwise awarded in connection with the Settlement
                   Agreement shall be payable solely out of the Settlement Fund.

            d.     Provided that this Agreement is finally approved by the Court without
                   material modification or amendment, the Settlement Fund, after deduction
                   of fees and costs, will be used to satisfy Approved Claims for Settlement
                   Class Members in exchange for a mutual release and covenants set forth in
                   this Agreement, including, without limitation, a full, fair and complete
                   release of all the Released Parties from Released Claims, and dismissal of
                   the Litigation with prejudice.

            e.     Settlement benefits shall be allocated to the Settlement Class Members via
                   a claims process set forth in paragraph 53.

            f.     The Court may require changes to the method of allocation to Settlement
                   Class Members without invalidating this Settlement Agreement, provided
                   that the other material terms of the Settlement Agreement are not
                   materially altered, including but not limited to the scope of the Release,
                   the Class Period, and the amount of the Settlement Fund.

            g.     Defendant’s contribution to the Settlement Fund shall be fixed under this
                   Section and be final. Defendant shall have no obligation to make further
                   payments into the Settlement Fund and shall have no financial
                   responsibility or obligation relating to the settlement beyond establishing
                   the Settlement Fund. If the Settlement Agreement is not finally approved,

                                             9
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 13 of 76 PageID #:532




                 the Settlement Fund belongs to Defendant, less any Administrative
                 Expenses paid to date. Plaintiffs shall have no financial responsibility for
                 any Administrative Expenses paid out of the Settlement Fund in the event
                 that the Settlement Agreement is not finally approved.

    52.   A Settlement Class Member who timely submits a valid Claim Form shall share
          in the Settlement Fund. Each Settlement Class Member who makes a valid and
          timely claim shall receive a payment as set forth in paragraph 53.

    53.   Submission, Evaluation, and Payment of Claims

          a.     All claims must be submitted on a Claim Form, either electronic or hard
                 copy, or by providing telephonically to the Settlement Administrator all of
                 the information requested in the Claim Form. The Claim Form will require
                 the Settlement Class Member to provide his or her full name, mailing
                 address, contact telephone number and email address, the cellular
                 telephone number to which the phone Call(s) at issue in the Litigation
                 were placed, and an affirmation that he/she was not a Wells Fargo
                 customer at the time of the Call at issue.

          b.     The Claim Form must be submitted on or before the Claims Deadline,
                 which shall be approximately one hundred sixty-five (165) days after entry
                 of the Preliminary Approval Order, or such other date set by the Court.
                 The Claim Form shall be substantially in the form attached hereto as
                 Exhibit 2.

          c.     Completed Claim Forms shall be submitted directly to the Settlement
                 Administrator for processing, assessment, and payment. The Claim Form
                 may be mailed to the Settlement Administrator, electronically transmitted
                 to the Settlement Administrator by email or through the Settlement
                 Website, or the information requested in the Claim Form may be
                 submitted telephonically through a phone number established by the
                 Settlement Administrator.

          d.     Any Claim Form that lacks the requisite information will be deemed to be
                 incomplete and ineligible for payment. For any partially completed Claim
                 Forms, the Settlement Administrator shall attempt to contact the
                 Settlement Class Member who submitted the Claim Form at least one time
                 by e-mail or, if no e-mail address is available, by regular U.S. mail (1) to
                 inform the Settlement Class Member of any errors and/or omissions in the
                 Claim Form and (2) to give the Settlement Class Member one opportunity
                 to cure any errors and/or omissions in the Claim Form. The Settlement
                 Class Member shall have until the Claims Deadline or thirty (30) days
                 after the Settlement Administrator sends the e-mail or regular mail notice
                 to the Proof of Class Member regarding the deficiencies in the Claim
                 Form, whichever is later, to cure the errors and/or omissions in the Claim
                 Form.

                                          10
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 14 of 76 PageID #:532




          e.     Unless the Court orders otherwise, a Settlement Class Member is not
                 entitled to Class Relief if he/she submits a Claim Form after the Claims
                 Deadline, or if the Claim Form is incomplete after an opportunity to cure
                 any errors and/or omissions or contains false information.

          f.     In order for a claim to be approved, the Settlement Administrator must
                 verify that (a) the claimant was not a Wells Fargo customer and (b) Wells
                 Fargo made one or more Calls during the Class Period to the cellular
                 telephone number provided on the Claim Form in connection with one or
                 more of the account types listed in paragraph 20.

          g.     If the Settlement Class Member was Called in connection with more than
                 one type of account, a separate claim will be paid for each type of account
                 on which a Call was made. For example, if a Settlement Class Member
                 was Called in connection with a credit card account and a mortgage, the
                 Settlement Administrator will treat the Settlement Class Member as
                 having submitted two valid claims. However, only one claim will be
                 approved for each type of account on which a Call was made, regardless
                 of the number of Calls made on that account.

          h.     After determining the total number of Approved Claims submitted by all
                 Settlement Class Members, and after determining the amount remaining in
                 the Settlement Fund after payment of Administrative Expenses to the
                 Settlement Administrator, fees and costs to Class Counsel, and an
                 incentive award to the Class Representatives, the remainder of the
                 Settlement Fund shall be distributed to Settlement Class Members based
                 on the total number of Approved Claims and the number of such claims
                 submitted by each Settlement Class Member.

          i.     The Settlement Administrator shall have sole and final authority for
                 determining if Settlement Class Members’ Claim Forms are complete and
                 timely, in which case they will be accepted as Approved Claims. The
                 Settlement Administrator may reject or accept any Claim Form submitted,
                 and may, upon its sole discretion, request additional information prior to
                 rejecting or accepting any Claim Form submitted.

          j.     Within fourteen (14) days of completion of its review of the Claim Forms,
                 the Settlement Administrator will submit to the Parties a report listing all
                 Approved Claims.

          k.     The funds provided to the Settlement Administrator will be maintained by
                 an escrow agent as a Court-approved Qualified Settlement Fund pursuant
                 to Section 1.468B-1 et seq. of the Treasury Regulations promulgated
                 under Section 468B of the Internal Revenue Code of 1986, as amended,
                 and shall be deposited in an interest-bearing account.




                                          11
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 15 of 76 PageID #:532




            l.     Prompt payment shall be made by the Settlement Administrator on
                   Approved Claims after the Effective Date of the settlement. Checks will
                   be mailed to Settlement Class Members with Approved Claims. The
                   Settlement Administrator shall use the addresses provided by the
                   Settlement Class Members on the Approved Claims.

            m.     The Settlement Administrator shall notify the Parties that all Approved
                   Claims have been paid within ten (10) days of the last such payment.

            n.     In the event that checks sent to Settlement Class Members are not cashed
                   within one hundred eighty (180) days of their mailing date, whether
                   because the checks were not received or otherwise, those checks will
                   become null and void. Provided that the amount of the uncashed checks
                   after the expiration date, less any funds necessary for settlement
                   administration, would allow a further distribution to the qualifying
                   claimants equal to or greater than $1.00 per qualifying claimant, such
                   amount will be redistributed in equal amounts to the Settlement Class
                   Members who submitted Approved Claims and cashed their checks. In the
                   event that those redistributed checks are not cashed within ninety (90)
                   days of their mailing date, whether because the checks were not received
                   or otherwise, those checks will become null and void. The amount of the
                   null and void checks will be paid through cy pres to one or more recipients
                   selected by the Parties and approved by the Court. The Court may revise
                   this cy pres provision as necessary without terminating or otherwise
                   impacting this settlement, provided the Court’s revision does not increase
                   the amount that Defendant would otherwise pay under this Agreement.

VI.   RELEASE

      54.   In addition to the effect of any final judgment entered in accordance with this
            Agreement, upon final approval of this Agreement, and for other valuable
            consideration as described herein, the Released Parties shall be completely
            released, acquitted, and forever discharged from any and all Released Claims
            (“Class Release”).

      55.   As of the Effective Date, and with the approval of the Court, Plaintiffs and each
            Settlement Class Member, as well as their respective assigns, executors,
            administrators, successors and agents, hereby release, resolve, relinquish and
            discharge each and all of the Released Parties from each of the Released Claims
            (as defined below). The Settlement Class Members further agree that they will not
            institute any action or cause of action (in law, in equity or administratively), suits,
            debts, liens, or claims, known or unknown, fixed or contingent, which they may
            have or claim to have, in state or federal court, in arbitration, or with any state,
            federal or local government agency or with any administrative or advisory body,
            arising from the Released Claims. The release does not apply to members of the
            Class who timely opt-out of the Settlement. “Released Claims” mean any and all
            claims, causes of action, suits, obligations, debts, demands, agreements, promises,

                                              12
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 16 of 76 PageID #:532




          liabilities, damages, losses, controversies, costs, expenses and attorneys’ fees of
          any nature whatsoever, whether based on any federal law, state law, common law,
          territorial law, foreign law, contract, rule, regulation, any regulatory promulgation
          (including, but not limited to, any opinion or declaratory ruling), common law or
          equity, whether known or unknown, suspected or unsuspected, asserted or
          unasserted, foreseen or unforeseen, actual or contingent, liquidated or
          unliquidated, punitive or compensatory, as of the date of the Final Approval
          Order, that arise out of or relate to the Released Parties’ use of an “automatic
          telephone dialing system” or “artificial or prerecorded voice” to contact or
          attempt to contact Settlement Class Members on a wireless or cellular telephone
          in connection with the collection or servicing of a mortgage or home equity loan,
          credit card account, retail installment sales contract for an automobile, automobile
          loan, overdraft on a deposit account, student loan, or, in connection with a fraud
          alert on a credit card or deposit account during the Class Period. Notwithstanding
          the above, the Parties agree that claims arising from any Call to the extent it had a
          telemarketing purpose are not released. Nothing in the Settlement shall be
          construed to limit a Settlement Class Members’ rights to contact, in any way or
          for any purpose, any state or federal agency regarding the activities of any party.

    56.   Each Releasor waives California Civil Code Section 1542 and similar provisions
          in other states. Each Releasor hereby certifies that he, she, or it is aware of and
          has read and reviewed the following provision of California Civil Code Section
          1542 (“Section 1542”):

                 A general release does not extend to claims that the creditor
                 or releasing party does not know or suspect to exist in his
                 or her favor at the time of executing the release and that, if
                 known by him or her would have materially affected his or
                 her settlement with the debtor or released party.

    57.   The provisions of the Class Release shall apply according to their terms,
          regardless of the provisions of Section 1542 or any equivalent, similar, or
          comparable present or future law or principle of law of any jurisdiction.

    58.   Each Releasor waives any and all defenses, rights, and benefits that may be
          derived from the provisions of applicable law in any jurisdiction that, absent such
          waiver, may limit the extent or effect of the release contained in this Agreement.

    59.   The Parties and each member of the proposed Settlement Class agree that the
          amounts to be paid under this Settlement Agreement to each Settlement Class
          Member represent the satisfaction of that Settlement Class Member’s claims for
          the Released Claims. No portion of such settlement represents the payment of
          punitive or exemplary damages. Nonetheless, in consideration for the satisfaction
          of each Settlement Class Member’s claim for compensatory damages, claims for
          punitive or exemplary damages arising from the Released Claims shall be
          released.


                                           13
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 17 of 76 PageID #:532




VII.   CERTIFICATION OF THE CLASS AND RELATED MOTIONS

       60.   This Settlement shall be subject to approval of the Court. As set forth in this
             Agreement, Defendant shall have the right to withdraw from the Settlement if the
             Court does not issue any of the requested orders (including the Final Approval
             Order) or if the Class is not certified, among other circumstances.

       61.   Plaintiffs shall submit to the Court a motion (the “Preliminary Approval
             Motion”): (a) for certification of the Settlement Class; and (b) for preliminary
             approval of the Agreement, and authorization to disseminate notice of class
             certification and settlement, the Settlement Agreement, and the final judgment
             contemplated by this Settlement Agreement to all potential Class Members. The
             Preliminary Approval Motion shall include: (i) the definition of the Class for
             settlement purposes as set forth in this Agreement; (ii) a proposed form of,
             method for, and date of dissemination of notice; (iii) a proposed form of
             preliminary approval, (iv) a proposed Claim Form; and (v) a date for the final
             approval hearing.

VIII. NOTICE TO PROPOSED SETTLEMENT CLASS MEMBERS

       62.   Payment of Administrative Expenses

             a.     Wells Fargo shall pay the reasonable Administrative Expenses incurred
                    prior to the creation of the Settlement Fund, and Wells Fargo will be given
                    credit for all such payments which shall be deducted from the Settlement
                    Fund as set forth below. The Settlement Administrator shall provide the
                    Parties with an estimate of the costs of sending notice, establishing the
                    Settlement Website and establishing a toll-free number, as well as any
                    other initial Administrative Expenses. Wells Fargo shall pay the estimated
                    amount to the Settlement Administrator within ten (10) business days after
                    the entry of the Preliminary Approval Order. After that upfront payment of
                    administration costs by Wells Fargo, the Settlement Administrator shall
                    bill Wells Fargo monthly for any reasonable additional Administrative
                    Expenses, until such a time as the Settlement Fund is established. Any
                    amounts paid by Wells Fargo for the estimated costs of administration
                    which are not incurred by the Settlement Administrator shall be used for
                    other Administrative Expenses, or shall be deducted from future billings
                    by the Settlement Administrator.

             b.     The Settlement Administrator shall maintain detailed records of the
                    Administrative Expenses and shall provide those to the Parties monthly.
                    At such time that Wells Fargo funds the Settlement Fund, all amounts
                    previously paid to the Settlement Administrator by Wells Fargo shall be
                    deducted from the total payment which it is required to pay to create the
                    Settlement Fund under Section V. After Wells Fargo has created the
                    Settlement Fund, Wells Fargo shall have no further obligation to pay any


                                             14
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 18 of 76 PageID #:532




                 amount under this Settlement Agreement, and any additional
                 Administrative Expenses shall be paid out of the Settlement Fund.

    63.   Notice to the Class

          a.     To facilitate the notice and claims administration process, Wells Fargo
                 will provide to the Settlement Administrator and to Class Counsel, within
                 forty-five (45) days of entry of the Preliminary Approval Order, in an
                 electronically searchable and readable format, Notice Databases for each
                 type of account listed in paragraph 20. Each Notice Database will include
                 (a) the cellular telephone numbers associated with a “wrong number” code
                 in Wells Fargo’s records to which Wells Fargo made Calls during the
                 Class Period corresponding to the particular type of account, and (b) the
                 name(s) and last known mailing address(es) for the holder(s) of the
                 account on which the Call was made. Wells Fargo is only obligated to
                 provide such information as is contained in the reasonably available
                 computerized account records of the Defendant.

          b.     Class Counsel, with the assistance of their consultants/experts and/or the
                 Settlement Administrator, will perform a “reverse look up” of telephone
                 numbers within the Notice Databases to identify the name and address of
                 individuals who were or may have been the user or subscriber of the
                 phone number during the Class Period, and direct mailed Notice will be
                 provided to persons identified through this process for whom the name
                 and/or address information does not reasonably match that of the
                 associated account holder in the Notice Databases. Potential Class
                 Members may also be identified using other methodologies that Class
                 Counsel and their consultants/experts conclude are reasonably likely to
                 identify additional non-customers who are Class Members. These
                 provisions for identification of potential Class Members and direct mailing
                 of Notice are intended to work in conjunction with the other methods of
                 Notice set forth below.

          c.     The Settlement Administrator will then cross reference the information
                 obtained through this process with the United States Postal Services’
                 change of address database to obtain any updated address information for
                 Class Members.

          d.     Any personal information relating to members of the Class or to Wells
                 Fargo customers who are not Class Members that is provided to the
                 Settlement Administrator or Class Counsel pursuant to this Settlement
                 shall be provided solely for the purpose of providing notice to members of
                 the Class and allowing them to recover under this Settlement. Such
                 information shall be kept in strict confidence, shall be used only for
                 purposes of this Settlement, and shall not be disclosed to any third party.



                                          15
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 19 of 76 PageID #:532




    64.   Form of Notice

          a.     The Class Settlement Notice, which shall be substantially in the form of
                 Exhibits 3-5 attached hereto, shall be used for the purpose of informing
                 proposed Class Members, prior to the Final Approval Hearing, that there
                 is a pending settlement, and to further (a) inform Class Members as to how
                 they may obtain a copy of the Claim Form; (b) protect their rights
                 regarding the settlement; (c) request exclusion from the Settlement Class
                 and the proposed settlement, if desired; (d) object to any aspect of the
                 proposed settlement, if desired; and (e) participate in the Final Approval
                 Hearing, if desired. Finally, the Notice shall make clear the binding effect
                 of the settlement on all persons who do not timely request exclusion from
                 the Settlement Class.

          b.     Dissemination of the Class Settlement Notice shall be the responsibility of
                 the Settlement Administrator. The text of the Class Settlement Notice shall
                 be agreed upon by the Parties and shall be substantially in the forms
                 attached as Exhibits 3-5 hereto.

          c.     Individual notice (substantially in the form of Exhibit 3) shall be sent by
                 U.S. Mail to potential Class Members identified through the process
                 described in paragraph 63.

          d.     Notice of the settlement (substantially in the form of Exhibit 4) shall also
                 be posted on the Settlement Website. The “Settlement Website” means a
                 website established by the Settlement Administrator, which shall contain
                 information about the Settlement, including electronic copies of Exhibits
                 3-5 (or any forms of these notices that are approved by the Court), this
                 Settlement Agreement, and all court documents related to the Settlement.
                 The URL of the Settlement Website shall be
                 www.WellsFargoTCPASettlement.com or such other URL as Class
                 Counsel and Defendant may subsequently agree on in writing. Settlement
                 Class Members shall be able to submit Claim Forms via the Settlement
                 Website.

          e.     The Settlement Administrator shall also publish for national circulation in
                 USA Today a one-time quarter page ad directed to potential Class
                 Members (substantially in the form of Exhibit 5). In addition, the
                 Settlement Administrator shall design and conduct an internet
                 advertisement publication notice program which must be approved by
                 both Parties. This internet advertisement publication notice shall run for
                 the first twenty-one (21) days of the claims period after the Notice
                 Deadline.

          f.     Toll-Free Telephone Number. No later than at the commencement of the
                 dissemination of Class Settlement Notice, the Settlement Administrator
                 shall set up a toll-free telephone number for receiving toll-free calls

                                          16
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 20 of 76 PageID #:532




                  related to the Settlement. That telephone number shall be maintained until
                  thirty (30) days after the Claims Deadline. After that time, and for a period
                  of ninety (90) days thereafter, a recording will advise any caller to the toll-
                  free telephone number that the Claims Deadline has passed and the details
                  regarding the Settlement may be reviewed on the related Settlement
                  Website.

            g.    Press Release. After preliminary approval, Plaintiffs will issue a neutrally
                  worded press release, the contents of which have been agreed to in
                  advance by Defendant. The purpose of the press release is to facilitate
                  Class Members learning about the Settlement through internet searches,
                  and to provide instructions on how they may obtain additional information
                  about the Settlement. The press release will announce that the Litigation
                  has been settled and will include the URL for the dedicated Settlement
                  Website through which Class Members can obtain relevant information.

            h.    CAFA Notice. Defendant shall be responsible for serving the Class Action
                  Fairness Act (“CAFA”) notice required by 28 U.S.C. § 1715 within ten
                  (10) days of the filing of the Preliminary Approval Motion.

      65.   Notice Deadline

            a.    The Class Settlement Notice shall be sent directly to all identified
                  potential Class Members within approximately seventy-five (75) days
                  after the date that the Court enters the Preliminary Approval Order, or
                  such other date that the Court may set (“Notice Deadline”).

IX.   OPT-OUTS

      66.   Opt-Out Period

            a.    Class Members will have up to and including approximately forty-five
                  (45) days following the Notice Deadline to opt out of the settlement in
                  accordance with this Section (the “Opt-Out Deadline”). If the settlement is
                  finally approved by the Court, all Settlement Class Members who have not
                  opted out by the Opt-Out Deadline will be bound by the Settlement and
                  the Class Release, and the relief provided by the Settlement will be their
                  sole and exclusive remedy for the claims alleged by the Settlement Class.

      67.   Opt-Out Process

            a.    Any Class Member who wishes to be excluded from the Settlement Class
                  must provide a request for exclusion to the Settlement Administrator,
                  known as an “Opt-Out.” The Opt-Out must be postmarked, or submitted
                  electronically via the Settlement Website, on or before the Opt-Out
                  Deadline.



                                            17
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 21 of 76 PageID #:532




           b.     In order to be valid, the Opt-Out must include: (a) the Class Member’s
                  name, address, telephone number, and the telephone number(s) at which
                  any Calls (including any texts) from Wells Fargo were received; (b) the
                  name and/or number of this case; and (c) a statement that the Class
                  Member wishes to be excluded from the Settlement Class. An Opt-Out
                  must be signed by the Class Member. An Opt-Out request that does not
                  contain the required information, is not signed, or is not electronically
                  submitted or postmarked by the Opt-Out Deadline, shall be invalid and the
                  person serving such a request shall be considered a member of the
                  Settlement Class and shall be bound by the Settlement, if approved.

           c.     Within three (3) business days after the Opt-Out Deadline, the Settlement
                  Administrator shall provide Counsel a written list reflecting all timely and
                  valid Opt-Outs from the Settlement Class.

           d.     A list reflecting all timely and valid Opt-Outs shall also be filed with the
                  Court at the time of the motion for final approval of the settlement.

X.   OBJECTIONS

     68.   Settlement Class Members may object to this Agreement up to and including the
           date set by the Court in the Preliminary Approval Order, which shall be
           approximately forty-five (45) days following the Notice Deadline (“Objection
           Deadline”).

     69.   The Parties will request that the Court order that any Settlement Class Member
           who has any objection to certification of the Settlement Class, to approval of this
           Settlement Agreement or any of its terms, or to the approval process must send
           his or her objection to the Settlement Administrator, Class Counsel, and
           Defendant’s Counsel providing:

           a.     the case name and case number(s) of this Litigation;

           b.     the objector’s full name, current address and phone number;

           c.     the phone number on which he or she allegedly received an unauthorized
                  phone Call from Defendant;

           d.     the reasons why the objector objects to the Settlement along with any
                  supporting materials;

           e.     the identity of any lawyer who assisted, provided advice, or represents the
                  objecting Settlement Class Member as to this case or such objection; and,

           f.     the objector’s signature.

     70.   The Parties will request that the Court set the Objection Deadline approximately
           forty-five (45) days after the Notice Deadline. The Parties will request that the

                                              18
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 22 of 76 PageID #:532




             Court order that failure to comply timely and fully with these procedures shall
             result in the invalidity and rejection of an objection. The Parties will request that
             the Court order that no Settlement Class Member shall be entitled to be heard at
             the Final Approval Hearing (whether individually or through the objector’s
             counsel), or to object to certification of the Class or to the Settlement Agreement,
             and no written objections or briefs submitted by any Settlement Class Member
             shall be received or considered by the Court at the Final Approval Hearing, unless
             written notice of the Settlement Class Member’s objection and any brief in
             support of the objection have been served upon the Counsel not later than the
             Objection Deadline.

       71.   The Parties will request that the Court order that Settlement Class Members who
             fail to file and serve timely written objections in accordance with this Section
             shall be deemed to have waived any objections and shall be foreclosed from
             making any objection to the certification of the Settlement Class or to the
             Settlement Agreement.

XI.    FINAL APPROVAL HEARING

       72.   The Parties will request that the Court hold a Final Approval Hearing.

       73.   At the Final Approval Hearing, the Parties will request that the Court consider
             whether the Class should be certified pursuant to Federal Rule of Civil Procedure
             23 for settlement, and, if so, (1) consider any properly filed objections to the
             Settlement Agreement, (2) determine whether the Settlement Agreement is fair,
             reasonable, and adequate, was entered into in good faith and without collusion,
             and should be approved, and shall provide findings in connection therewith, and
             (3) enter the Final Approval Order, including final approval of the Settlement
             Class and the Settlement Agreement and an award of attorneys’ fees and
             expenses.

XII.   FINAL APPROVAL ORDER

       74.   If the Settlement is approved preliminarily by the Court, and all other conditions
             precedent to the Settlement have been satisfied, no later than fourteen (14)
             calendar days prior to Final Approval Hearing, Plaintiffs and Defendant shall
             jointly seek entry of a Final Approval Order. The dismissal orders, motions or
             stipulation to implement this Section shall, among other things, seek or provide
             for a dismissal with prejudice and waiving any rights of appeal. The motion for
             entry of a Final Approval Order will include a declaration from the Settlement
             Administrator stating that the Notice required by the Agreement has been
             completed in accordance with the terms of the Preliminary Approval Order.

       75.   The Parties shall jointly submit to the Court a proposed order, that, without
             limitation:

             a.     Approves finally this Agreement and its terms as being a fair, reasonable,
                    and adequate settlement as to the Settlement Class Members within the
                                              19
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 23 of 76 PageID #:532




                  meaning of Rule 23 of the Federal Rules of Civil Procedure and directing
                  its consummation according to its terms;

           b.     Dismisses, with prejudice, all Released Claims of the Settlement Class
                  against Defendant in the Litigation, without costs and fees except as
                  explicitly provided for in this Agreement; and,

           c.     Reserves continuing and exclusive jurisdiction over the settlement and this
                  Agreement, including but not limited to the Litigation, the Settlement
                  Class, the Settlement Class Members, Defendant and the settlement for the
                  purposes of administering, consummating, supervising, construing and
                  enforcing the Settlement Agreement and the Settlement Fund.

     76.   Class Counsel shall use their best efforts to assist Defendant in obtaining
           dismissal with prejudice of the Litigation and take all steps necessary and
           appropriate to otherwise effectuate all aspects of this Agreement.

XIII. FINALITY ORDER

     77.   As part of the Final Approval Order, the Court’s order shall operate to
           permanently enjoin any and all pending or future claims by Settlement Class
           Members against the Released Parties raising or arising out of a Released Claim.

     78.   The Court’s order shall enjoin and forever bar any and all Settlement Class
           Members from commencing and/or maintaining any action, legal or otherwise,
           against the Released Parties raising or arising out of a Released Claim.

     79.   This provision is not intended to prevent or impede the enforcement of claims or
           entitlement to benefits under this Settlement Agreement.

XIV. TERMINATION OF THE SETTLEMENT

     80.   Defendant shall have the right to unilaterally terminate this Agreement by
           providing written notice of its election to do so (“Termination Notice”) to all
           other Parties hereto within ten (10) calendar days of any of the following
           occurrences:

           a.     the Court rejects, materially modifies, materially amends or changes, or
                  declines to preliminarily or finally approve the Settlement Agreement;

           b.     an appellate court reverses the Final Approval Order, and the Settlement
                  Agreement is not reinstated without material change by the Court on
                  remand;

           c.     any court incorporates into, or deletes or strikes from, or modifies,
                  amends, or changes, the Preliminary Approval Order, Final Approval
                  Order, or the Settlement Agreement in a way that is material, unless such
                  modification or amendment is accepted in writing by all Parties;

                                            20
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 24 of 76 PageID #:532




            d.     More than 1,000 of the Class Members Opt-Out.

            e.     the Effective Date does not occur; or

            f.     any other ground for termination provided for elsewhere in this Agreement
                   occurs.

      81.   In the event the Settlement Agreement is not approved or does not become final,
            or is terminated consistent with this Settlement Agreement, the Parties, pleadings,
            and proceedings will return to the status quo ante as if no settlement had been
            negotiated or entered into, and the Parties will negotiate in good faith to establish
            a new schedule for the Litigation.

XV.   ATTORNEYS’ FEES AND INCENTIVE AWARDS

      82.   At least thirty (30) days prior to the Objection Deadline, Class Counsel shall
            petition the Court for an award of attorneys’ fees not to exceed one-third of the
            Settlement Fund, plus their reasonable costs and expenses.

      83.   In no event will Defendant have any liability for attorneys’ fees, expenses, and
            costs beyond its obligation to establish the Settlement Fund as set forth in this
            Agreement. Defendant shall have no financial responsibility for this Settlement
            Agreement outside of the Settlement Fund. Defendant shall have no further
            obligation for attorneys’ fees and costs sought by any member of the Class or by
            any counsel representing or working on behalf of one or more Class Members or
            the Settlement Class. Defendant will have no responsibility, obligation or liability
            for allocation of fees and costs among Class Counsel or attorneys representing or
            working on behalf of Class members.

      84.   Prior to or at the same time that Plaintiffs seek final approval of the Settlement
            Agreement, Class Counsel shall petition the Court for an incentive award for the
            Class Representatives in an amount not to exceed $15,000.00 each, and Defendant
            agrees that it will not oppose such a request. The incentive awards shall be paid
            solely from the Settlement Fund.

      85.   The payments of attorneys’ fees, costs and an incentive award are subject to and
            dependent upon the Court’s approval of the Settlement as fair, reasonable,
            adequate and in the best interests of the Settlement Class. However, this
            Settlement is not dependent or conditioned upon the Court approving Plaintiffs’
            request for such payment or awarding the particular amount sought by Plaintiffs.
            In the event the Court declines Plaintiffs’ request or awards less than the amount
            sought, this Settlement shall continue to be effective and enforceable by the
            Parties.

XVI. REPRESENTATIONS

      86.   The Parties agree that the Settlement Agreement provides fair, equitable and just
            compensation, and a fair, equitable, and just process for determining eligibility for

                                             21
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 25 of 76 PageID #:532




          compensation for any given Settlement Class Member related to the Released
          Claims.

    87.   Class Counsel represent and agree that, within thirty (30) days after the
          conclusion of the Litigation, they will return to Defendant’s Counsel, or certify
          destruction of, all materials produced by Defendant in this Litigation, whether in
          their possession or in the possession of their clients, experts, consultants or other
          persons within their control, and shall provide a declaration to Defendant that
          such return or destruction has occurred. The Parties represent that they have
          obtained the requisite authority to enter this Settlement Agreement in a manner
          that binds each party to its terms.

    88.   The Parties shall use their best efforts to conclude the settlement and obtain the
          Final Approval Order, including affirmatively supporting the settlement in the
          event of an appeal.

    89.   The Parties specifically acknowledge, agree and admit that this Settlement
          Agreement and its exhibits, along with all related drafts, motions, pleadings,
          conversations, negotiations, correspondence, orders or other documents shall be
          considered a compromise within the meaning of Federal Rules of Evidence Rule
          408, and any other equivalent or similar rule of evidence of any state, and shall
          not (1) constitute, be construed, be offered, or received into evidence as an
          admission of the validity of any claim or defense, or the truth of any fact alleged
          or other allegation in the Litigation or in any other pending or subsequently filed
          action, or of any wrongdoing, fault, violation of law, or liability of any kind on
          the part of any Party, or (2) be used to establish a waiver by Defendant of any
          defense or right, or to establish or contest jurisdiction or venue in other litigation.

    90.   The Parties also agree that this Settlement Agreement and its exhibits, along with
          all related drafts, motions, pleadings, conversations, negotiations, correspondence,
          orders or other documents entered in furtherance of this Settlement Agreement,
          and any acts in the performance of this Settlement Agreement are not intended to
          establish grounds for certification of any class involving any Class Member other
          than for certification of the Class for settlement purposes.

    91.   The provisions of this Settlement Agreement, and any orders, pleadings or other
          documents entered in furtherance of this Settlement Agreement, may be offered or
          received in evidence solely (1) to enforce the terms and provisions hereof or
          thereof, (2) as may be specifically authorized by a court of competent jurisdiction
          after an adversary hearing upon application of a Party hereto, (3) in order to
          establish payment, or an affirmative defense of preclusion or bar in a subsequent
          case, (4) in connection with any motion to enjoin, stay or dismiss any other
          action, or (5) to obtain Court approval of the Settlement Agreement.

    92.   Subject to Paragraph 64(g), the Parties agree that they will not initiate any
          publicity of the Settlement and will not respond to requests by any media
          (whether print, online, or any traditional or non-traditional form) about the

                                            22
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 26 of 76 PageID #:532




           Settlement. Notice of the Settlement will be delivered exclusively through the
           notice process set forth in Section 64, above. Nothing in this provision shall be
           interpreted to limit representations that the Parties or their attorneys may make to
           the Court to assist it in its evaluation of the proposed Settlement, nor shall this
           provision prohibit Class Counsel from having communications about the
           Settlement directly with the Settlement Administrator or with Class Members.

     93.   This Agreement shall be deemed executed as of the date that the last party
           signatory signs the Agreement. This Agreement shall fully supersede any
           previous agreement entered into by the Parties.


XVII. TAXES


     94.   Qualified Settlement Fund. The Parties agree that the account into which the
           Settlement Fund is deposited is intended to be and will at all times constitute a
           “qualified settlement fund” within the meaning of Treas. Reg. §1.468B 1. The
           Settlement Administrator shall timely make such elections as necessary or
           advisable to carry out the provisions of Section 13, including, if necessary, the
           “relation back election” (as defined in Treas. Reg. §1.468B 1(j)(2)) back to the
           earliest permitted date. Such elections shall be made in compliance with the
           procedures and requirements contained in such Treasury regulations promulgated
           under §1.468B of the Internal Revenue Code of 1986, as amended (the “Code”).
           It shall be the responsibility of the Settlement Administrator to cause the timely
           and proper preparation and delivery of the necessary documentation for signature
           by all necessary parties, and thereafter to cause the appropriate filing to occur.

     95.   The Settlement Administrator is “Administrator.” For the purpose of §1.468B of
           the Code and the Treasury regulations thereunder, the Settlement Administrator
           shall be designated as the “administrator” of the Settlement Fund. The Settlement
           Administrator shall cause to be timely and properly filed all informational and
           other tax returns necessary or advisable with respect to the Settlement Fund
           (including, without limitation, the returns described in Treas. Reg. §1.468B 2(k)).
           Such returns shall reflect that all Taxes (including any estimated taxes, interest or
           penalties) on the income earned by the Settlement Fund shall be paid out of the
           Settlement Fund.

     96.   Taxes Paid by Administrator. All taxes arising in connection with income earned
           by the Settlement Fund, including any taxes or tax detriments that may be
           imposed upon Defendant or any of the other Released Parties with respect to any
           income earned by the Settlement Fund for any period during which the Settlement
           Fund does not qualify as a “qualified settlement fund” for federal or state income
           tax purposes shall be paid by the Settlement Administrator from the Settlement
           Fund.

     97.   Expenses Paid from Fund. Any expenses reasonably incurred by the Claims

                                            23
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 27 of 76 PageID #:532




          Administrator in carrying out its duties, including fees of tax attorneys and/or
          accountants, shall be paid by the Settlement Administrator from the Settlement
          Fund.

    98.   Responsibility for Taxes on Distribution. Any person or entity that receives a
          distribution from the Settlement Fund shall be solely responsible for any taxes or
          tax-related expenses owed or incurred by that person or entity by reason of that
          distribution. Such taxes and tax-related expenses shall not be paid from the
          Settlement Fund.

    99.   Defendant Is Not Responsible. In no event shall Defendant or any of the other
          Released Parties have any responsibility or liability for taxes or tax-related
          expenses arising in connection with the payment or distribution of the Settlement
          Fund to Plaintiffs, Settlement Class Members, Class Counsel or any other person
          or entity, and the Settlement Fund shall indemnify and hold Defendant and the
          other Released Parties harmless for all such taxes and tax-related expenses
          (including, without limitation, taxes and tax-related expenses payable by reason of
          any such indemnification).


                   [Remainder of this page intentionally left blank.]




                                          24
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 28 of 76 PageID #:532
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 29 of 76 PageID #:532
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 30 of 76 PageID #:532
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 31 of 76 PageID #:532
e: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 32 of 76 PageID #
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 33 of 76 PageID #:532
DocuSign Envelope ID: 9A000302-6DFE-4A1A-ACA8-946EC81A72BF
               Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 34 of 76 PageID #:532




                     IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to

            be executed, dated as of June __, 2019.

                         6/19/2019
             DATED:                                               Plaintiff




             DATED:                                               Plaintiff




             DATED:                                               Plaintiff




             DATED: ______________________                        Plaintiff



             DATED:                                               Plaintiff




             DATED:                                               Plaintiff




             DATED:                                               Plaintiff




             DATED:                                               Plaintiff




                                                             25
DocuSign Envelope ID: 06BAC0C5-50A0-4515-8241-2FE20961774A
               Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 35 of 76 PageID #:532




                     IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to

             be executed, dated as of June __, 2019.

                           6/20/2019
              DATED:                                              Plaintiff




              DATED:                                              Plaintiff




              DATED:                                              Plaintiff




              DATED: ______________________                       Plaintiff



              DATED:                                              Plaintiff




              DATED:                                              Plaintiff




              DATED:                                              Plaintiff




              DATED:                                              Plaintiff




                                                             25
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 36 of 76 PageID #:532
 Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 37 of 76 PageID #:532




DATED: _______________________       By:

                                     Name:_______________________________

                                     Title:________________________________
                                             For Defendant Wells Fargo Bank, N.A.




APPROVED AS TO FORM AND CONTENT:


DATED:    7/1/2019                         LIEFF CABRASER HEIMANN &
                                           BERNSTEIN, LLP

                                           By:
                                                  Jonathan D. Selbin
                                           Attorneys for Plaintiffs and Class Counsel



DATED:                                     MCGUIRE LAW, P.C.

                                           By:
                                                  Evan M. Meyers
                                            Attorneys for Plaintiffs and Class Counsel


DATED:                                      GIRARD SHARP LLP

                                            By:
                                                   Daniel C. Girard
                                            Attorneys for Plaintiffs and Class Counsel


DATED:                                      SEVERSON & WERSON
                                            A Professional Corporation

                                            By:
                                                   Mark D. Lonergan
                                                   Rebecca S. Saelao
                                            Attorneys for Defendant Wells Fargo Bank,
                                            N.A.




                                       26
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 38 of 76 PageID #:532
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 39 of 76 PageID #:532
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 40 of 76 PageID #:532




                        Exhibit 1
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 41 of 76 PageID #:532




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JOSEPH DUNN, HELEN IEHL, ALBERT                       )
PIETERSON, JOHN HASTINGS, WINDIE                      )
BISHOP, LISA BARNES, ANGELA GARR, and                 )       No. 17-cv-00481
MYESHA PRATHER, individually and on behalf            )
of a class of similarly situated individuals,         )
                                                      )
                               Plaintiffs,            )
                                                      )       Hon. Manish S. Shah
                       v.                             )
                                                      )
WELLS FARGO BANK, N.A.,                               )
                                                      )
                               Defendant.             )

                   SECOND AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Joseph Dunn, Helen Iehl, Albert Pieterson, John Hastings, Windie Bishop, Lisa

Barnes, Angela Garr, and Myesha Prather (together “Plaintiffs”) bring this second amended class

action complaint against Wells Fargo Bank, N.A. (“Wells Fargo”) to stop Defendant’s practice

of placing unauthorized automated text messages and telephone calls to consumers, and to obtain

redress for all persons injured by its conduct.       Plaintiffs allege as follows upon personal

knowledge as to themselves and their own acts and experiences and, as to all other matters, upon

information and belief including investigation conducted by their attorneys.

                                  NATURE OF THE ACTION

       1.      In an effort to advance its nationwide consumer credit and banking business,

Wells Fargo violated federal law by making unauthorized automated text message and telephone

calls (together “robocalls”) to the cellular telephones of individuals throughout the nation.

       2.      By effectuating these unauthorized robocalls, Defendant has violated the called

parties’ statutory rights and has caused the call recipients actual harm, not only because the

called parties were subjected to the aggravation and invasion of privacy that necessarily

                                                 1
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 42 of 76 PageID #:532




accompanies unsolicited automated calls, but also because the called parties frequently have to

pay their cell phone service providers for the receipt of such robocalls.

       3.      In order to redress these injuries, Plaintiffs, on behalf of themselves and a

nationwide class, bring suit under the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the

“TCPA”), which protects the privacy right of consumers to be free from receiving unauthorized

voice and text message calls to cellular phones.

       4.      On behalf of the proposed class, Plaintiffs seek injunctive relief and an award of

statutory damages to the class members, together with costs and reasonable attorneys’ fees.

                                            PARTIES

       5.      Plaintiff Joseph Dunn is a natural person and a citizen of Florida.

       6.      Plaintiff Helen Iehl is a natural person and a citizen of Florida.

       7.      Plaintiff Albert Pieterson is a natural person and a citizen of Florida.

       8.      Plaintiff John Hastings is a natural person and a citizen of Texas.

       9.      Plaintiff Windie Bishop is a natural person and a citizen of Tennessee.

       10.     Plaintiff Lisa Barnes is a natural person and a citizen of Michigan.

       11.     Plaintiff Angela Garr is a natural person and a citizen of Texas.

       12.     Plaintiff Myesha Prather is a natural person and a citizen of Nevada.

       13.     Defendant Wells Fargo is a national banking association that provides banking

and financial services and products to consumers and businesses throughout the country,

including online and mobile personal banking. Defendant’s principal place of business is located

in South Dakota.




                                                   2
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 43 of 76 PageID #:532




                                 JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as the action

arises under the federal Telephone Consumer Protection Act, 47 U.S.C. § 227.

       15.      Venue is proper in this District pursuant to 28 U.S.C. 1391(b) because Defendant

conducts business in this District; because Defendant is registered to do business in this District;

and because a substantial part of the events concerning the conduct at issue occurred in this

District, as manty of the unauthorized robocalls at issue in this case were received in this District.

                            COMMON ALLEGATIONS OF FACT

       16.     Defendant is the third largest bank in the United States and a provider of a variety

of financial services to consumers and businesses located throughout the country, including

consumer checking accounts, credit cards, student loans, automotive loans, and mortgage

financing.

       17.     As an ordinary business practice, Defendant collects the telephone numbers of its

customers upon the opening of any such financial services account, and which are then used

going forward as part of its automated calling operation for the purpose of sending phone calls

and text messages regarding account activity and for servicing of the accounts. Defendant’s

calling operation uses an automated telephone dialing system to send text messages and phone

calls for such purposes.

       18.     However, due to systemic issues with Defendant’s procedures for recording and

updating its customers’ contact information, Defendant fails to confirm that the telephone

numbers to which Defendant places automated text messages and phone calls actually belong to

the customers who have supposedly provided them to Defendant.




                                                  3
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 44 of 76 PageID #:532




       19.     As a consequence, many of the telephone numbers Defendant receives in

connection with its calling operation are inaccurate, or have become inaccurate, and result in

Defendant routinely placing automated text message and telephone calls to the cellular

telephones of individuals who have never provided consent to be called by Defendant.

       20.     In addition to being an aggravating invasion of privacy, unsolicited automated

telephone calls can actually cost recipients money because called parties such as Plaintiffs must

frequently pay their cellular telephone service providers for the calls and text messages they

receive, incur a usage allocation deduction to their cell phone plan, or pay a fixed or variable

usage fee, regardless of whether the call is authorized.

Facts Specific to Plaintiff Dunn

       21.     Beginning at least as early as December 2016, Plaintiff Dunn began to receive

automated phone and text message calls on his cellular telephone regarding activity on a Wells

Fargo bank account, including a fraud alert “courtesy opt in” text on or about August 4, 2017,

relating to unusual, suspicious, or potentially fraudulent activity detected on a Wells Fargo

customer’s account.

       22.     However, Plaintiff Dunn was not a Wells Fargo account holder and had never

provided consent to receive any automated calls from Wells Fargo.

       23.     Nonetheless, Plaintiff Dunn received numerous such calls, continuing until

September 2018.

       24.     The unauthorized automated calls that Plaintiff Dunn received invaded his

privacy, forced him to spend significant time investigating their source, repeatedly interfered

with the use of his cellular telephone, and took up memory storage on their cellular telephones.




                                                 4
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 45 of 76 PageID #:532




Facts Specific to Plaintiff Iehl

       25.     Plaintiff Iehl was not a Wells Fargo account holder and did not provide consent to

receive any automated calls from Wells Fargo.

       26.     Nonetheless, as recently as September 2018, Plaintiff Iehl received automated

phone and text message calls on her cellular telephone.

       27.     The unauthorized automated calls that Plaintiff Iehl received caused her actual

damages, constituted an invasion of privacy, and otherwise interfered with her use of the cellular

telephone service.

Facts Specific to Plaintiff Pieterson

       28.     Plaintiff Pieterson has been a Verizon Wireless subscriber and holder of his

cellular telephone number, (321) XXX-7599, since 2012.

       29.     Between August 2016 and March 2017, Defendant placed fifteen (15) or more

calls to Plaintiff Pieterson’s cellular telephone regarding a credit card debt owed by a person

unknown to him.       Most recently, Defendant placed calls to Plaintiff Pieterson’s cellular

telephone number on March 25, 2017. The automated debt collection calls, which originated

from telephone number (800) 988-8019, identified “Edgar,” a person unknown to Plaintiff

Pieterson, as the intended recipient and used an artificial or prerecorded voice.

       30.     All of the calls placed by Defendant to Plaintiff Pieterson’s cellular telephone

number were made using an ATDS, which has the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator (including but not limited

to a predictive dialer) or an artificial or prerecorded voice and to dial such numbers, as specified

by 47 U.S.C § 227(a)(1).

       31.     Plaintiff Pieterson has never been a customer of Wells Fargo.



                                                 5
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 46 of 76 PageID #:532




       32.     Plaintiff Pieterson did not provide his cellular telephone number to Defendant, nor

did he ever provide express consent for Defendant to place calls to his cellular telephone

regarding debts owed by a person named “Edgar” or any other subject matter.

       33.     Plaintiff Pieterson answered certain calls placed by Defendant to his cellular

telephone, informed Defendant that he was not the intended recipient of the calls, and requested

that Defendant stop calling him.

       34.     Defendant’s robocalls, as received by Plaintiff Pieterson, did not provide him the

opportunity to opt out of or request the cessation of Defendant’s calls, as evidenced by the fact

that Defendant continued placing calls to his cellular telephone number after he informed

Defendant that he was not the intended recipient and requested that the calls cease.

       35.     As a result of the calls described above, Plaintiff Pieterson suffered an invasion of

privacy, as well as particularized and concrete injuries, including the inducement of stress,

anxiety, nervousness, embarrassment, distress, and/or aggravation.         Plaintiff Pieterson also

suffered out-of-pocket losses, including the monies paid to his wireless carriers for the receipt of

such calls. Additionally, due to both the answered and unanswered calls placed by Defendant,

Plaintiff Pieterson suffered the expenditure of time, exhaustion of his cellular telephone batteries,

unavailability of his cellular telephones while Defendant’s calls were incoming, and trespass

upon his chattel. All of the above-mentioned injuries were caused by, and/or directly related to,

Defendant’s placement of calls to Plaintiff Pieterson by using an ATDS to call his cellular

telephone number.




                                                 6
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 47 of 76 PageID #:532




Facts Specific to Plaintiff Hastings

        36.    From around September of 2016 through February of 2017, Defendant contacted

Plaintiff Hastings on his cellular telephone, number ending in 1525, in an attempt to collect an

alleged outstanding debt owed by “Maria Rodriguez.”

        37.    Defendant placed multiple calls to Plaintiff Hastings’ cellular telephone from

telephone numbers confirmed to belong to Defendant, including (800) 642-4720 and (877) 453-

2904.

        38.    Defendant left numerous voice messages in which Defendant claimed to be

attempting to collect a debt from “Maria Rodriguez.”

        39.    When calling Plaintiff Hastings, Defendant used an “automatic telephone dialing

system,” as defined by 47 U.S.C. § 227(a)(1).

        40.    When calling Plaintiff Hastings, Defendant utilized an “artificial or prerecorded

voice,” as defined by 47 U.S.C. § 227(b)(1)(A).

        41.    Defendant’s calls to Plaintiff Hastings were not for emergency purposes as

defined by 47 U.S.C. § 227(b)(1)(A).

        42.    Defendant’s calls were placed to telephone number assigned to a cellular

telephone service, as defined by 47 U.S.C. § 227(b)(1).

        43.    On several occasions, Plaintiff Hastings answered Defendant’s telephone calls

and informed an agent for Defendant that: 1) “Maria Rodriguez” could not be reached on his

telephone; 2) that Defendant had an incorrect telephone number; and 3) that Defendant must

cease placing such calls to him.

        44.    Plaintiff Hastings also made several telephone calls to Defendant directly and

informed Defendant that: 1) “Maria Rodriguez” could not be reached on his telephone; 2) that



                                                  7
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 48 of 76 PageID #:532




Defendant had an incorrect telephone number; and 3) that Defendant must cease placing such

calls to him.

       45.      Despite receiving this information on numerous occasions, Defendant continued

to place frequent calls to Plaintiff Hastings on his cellular telephone using an “automated

telephone dialing system” and/or an “artificial or prerecorded voice.”

       46.      Plaintiff Hastings is not a customer of Defendant. Furthermore, Plaintiff Hastings

does not know nor has ever known “Maria Rodriguez.” Accordingly, Defendant never received

Plaintiff Hastings’ “prior express consent,” as defined by 47 U.S.C. § 227(b)(1)(A), to receive

calls using an automatic telephone dialing system or an artificial or prerecorded voice on his

cellular telephone.

Facts Specific to Plaintiff Bishop

       47.      In an attempt to reach a third party unknown to Plaintiff Bishop, Wells Fargo

began placing calls to phone number 404-XXX-2268—a number for which Plaintiff was the

primary user.

       48.      By way of example, Wells Fargo called Plaintiff Bishop’s cellular telephone on,

among other dates, April 23, 2016.

       49.      During at least one call Wells Fargo made to her cellular telephone, Plaintiff

Bishop informed the Wells Fargo representative that she did not know the person Wells Fargo

was looking for and to stop calling.

       50.      On information and belief, Wells Fargo called Plaintiff Bishop’s cell phone

number using an automatic telephone dialing system with the capacity to store or produce

telephone numbers and dial those numbers at random, in sequential order, or from a database or

list of numbers.



                                                8
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 49 of 76 PageID #:532




       51.     Plaintiff Bishop is not, nor ever was, a Wells Fargo customer, and she has never

had a business relationship with Defendant.

       52.     Plaintiff Bishop never provided her cellular telephone number to Wells Fargo, and

Defendant did not have her consent or permission to call her cell phone, let alone using an

automatic telephone dialing system.

       53.     Plaintiff Bishop was harmed by these calls because they were unwelcome

intrusions on her privacy that wasted her time, depleted her cell phone battery, and occupied her

telephone line from legitimate communications.

Facts Specific to Plaintiff Barnes

       54.      In 2016, Defendant began placing calls to Plaintiff Barnes’ cellular telephone

number.

       55.     For example, Defendant placed at least one call to Plaintiff Barnes’ cellular

telephone number on October 22, 2016, October 26, 2016, and July 3, 2017.

       56.     Defendant placed its calls to Plaintiff Barnes’ cellular telephone number from

telephone numbers including (800) 289-8019, (248) 728-2304, and (888) 804-5037.

       57.     When dialed, telephone number (800) 289-8019 plays a recorded messages that

begins: “Welcome to Wells Fargo dealer services . . . .”

       58.     When dialed, telephone number (888) 804-5037 plays a recorded messages that

begins: “Welcome to Wells Fargo . . . .”

       59.     Upon information and good faith belief, Defendant placed additional calls to

Plaintiff’s cellular telephone number not listed above.




                                                 9
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 50 of 76 PageID #:532




       60.     Defendant’s calls to Plaintiff’s cellular telephone number were intended for a

recipient other than Plaintiff Barnes—a man Plaintiff Barnes does not know named Richard

Loutman (spelling unknown).

       61.     On occasion, Plaintiff Barnes answered calls that Defendant placed to her cellular

telephone number, and informed Defendant that she was not the individual Defendant intended

to reach, and requested that Defendant stop placing calls to her cellular telephone number.

       62.     After Defendant failed to heed her requests that it stop placing calls to her cellular

telephone, Plaintiff Barnes went to one of Defendant’s local branches in Holland, Michigan in

connection with her efforts to get the calls to stop in or around mid-2016.

       63.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including the use of an artificial or prerecorded voice,

Defendant placed its calls to Plaintiff Barnes’ cellular telephone number using an automatic

telephone dialing system.

       64.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, including the use of an artificial or prerecorded voice,

Defendant placed its calls to Plaintiff Barnes’ cellular telephone number using equipment which

has the capacity—(i) to store numbers to be called or (ii) to produce numbers to be called, using

a random or sequential number generator—and to dial such numbers automatically (even if the

system must be turned on or triggered by a person).

       65.     Upon information and good faith belief, Defendant placed its calls to Plaintiff

Barnes’ cellular telephone number for non-emergency purposes.

       66.     Upon information and good faith belief, Defendant placed its calls to Plaintiff

Barnes’ cellular telephone number voluntarily.



                                                 10
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 51 of 76 PageID #:532




       67.        Upon information and good faith belief, Defendant placed its calls to Plaintiff

Barnes’ cellular telephone number under its own free will.

       68.        Upon information and good faith belief, Defendant had knowledge that it was

using an automatic telephone dialing system or an artificial or prerecorded voice to place its calls

to Plaintiff Barnes’ cellular telephone number.

       69.        Upon information and good faith belief, Defendant intended to use an automatic

telephone dialing system or an artificial or prerecorded voice to place its calls to Plaintiff Barnes’

cellular telephone number.

       70.        Plaintiff Barnes is not, and was not ever, one of Defendant’s customers.

       71.        Plaintiff Barnes does not, and never did, have a business relationship with

Defendant.

       72.        Plaintiff Barnes did not give Defendant prior express consent to place calls to her

cellular telephone number by using an automatic telephone dialing system or an artificial or

prerecorded voice.

       73.        Upon information and good faith belief, Defendant maintains business records

that show all calls it placed to Plaintiff Barnes’ cellular telephone number.

       74.        Plaintiff Barnes suffered actual harm as a result of Defendant’s calls in that she

suffered an invasion of privacy, an intrusion into her life, and a private nuisance.

       75.        Moreover, Defendant’s calls unnecessarily tied up Plaintiff Barnes’ cellular

telephone line.

       76.        Upon information and good faith belief, Defendant, as a matter of pattern and

practice, uses an automatic telephone dialing system and/or an artificial or prerecorded voice to




                                                  11
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 52 of 76 PageID #:532




place calls to telephone numbers assigned to a cellular telephone service, absent prior express

consent.

Facts Specific to Plaintiff Garr

       77.     Plaintiff Garr’s telephone number, is, and at all relevant times has been, assigned

to a cellular telephone service.

       78.     Wells Fargo called Plaintiff Garr’s cellular phone repeatedly over the course of

the past two years.

       79.     Wells Fargo’s calls pertain to a mortgage loan.

       80.     Wells Fargo’s calls were not made for an emergency purpose.

       81.     Wells Fargo’s calls to Plaintiff Garr’s cellular phone were intended for a man

whom Plaintiff Garr does not know and has never met. Plaintiff Garr believes the calls were

directed to someone named “Chris Pendle,” “Chris Pendola,” or some similar name.

       82.     Plaintiff Garr also received emails from Wells Fargo, which pertained to the same

mortgage loan account that does not belong to Plaintiff Garr.

       83.     Plaintiff Garr has never been a customer of Wells Fargo and has never borrowed

money from Wells Fargo.

       84.     Plaintiff Garr does not have a mortgage loan with Wells Fargo.

       85.     Plaintiff Garr did not provide her cellular telephone number to Wells Fargo and

never provided express consent for Wells Fargo to call her about someone else’s mortgage or

any other subject matter.

       86.     Plaintiff Garr’s cellular phone number has been registered on the national do-not-

call registry since February 6, 2008.




                                               12
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 53 of 76 PageID #:532




       87.     Plaintiff Garr answered certain calls placed by Wells Fargo when they first began

in 2016, informed Wells Fargo that she was not the intended recipient of the calls, and requested

that Wells Fargo stop calling her.

       88.     Plaintiff Garr continued to receive calls from Wells Fargo after asking Wells

Fargo to stop calling her and place her cellular phone number on Wells Fargo’s do-not-call list.

       89.     Plaintiff Garr also responded to e-mail communications she received from Wells

Fargo by informing Wells Fargo that she was not the appropriate recipient of these emails and

that her contact information should be not be used by Wells Fargo to reach the holder of the

mortgage loan account.

       90.     Each time that it called her cellular phone, Wells Fargo called Plaintiff Garr using

an ATDS. Plaintiff Garr noted a pause before the start of each message she received when she

did not answer, and before being connected with a Wells Fargo agent when she did answer,

which is characteristic of a call placed by an ATDS.

       91.     Wells Fargo also called Plaintiff Garr using a prerecorded or artificial voice, as

evidenced by the tone and cadence of the voice on these calls.

       92.     During the relevant period, Plaintiff Garr has carried her cellular phone with her

at most times so that she can be available to family, friends, and her employer.

       93.     Wells Fargo’s repeated calls invaded Plaintiff Garr’s privacy and intruded upon

her right to seclusion. The calls frustrated and upset Plaintiff Garr by constantly interrupting her

daily life and wasted her time.

       94.     Wells Fargo’s calls intruded upon and occupied the capacity of Plaintiff Garr’s

cellular phone and depleted the battery of her cellular phone. The calls temporarily seized and

trespassed upon Plaintiff Garr’s use of her cellular phone and caused her to divert attention away



                                                13
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 54 of 76 PageID #:532




from other activities to address the calls. The clutter of Wells Fargo’s calls also impaired the

usefulness of the call log feature of Plaintiff Garr’s cellular phone.

Facts Specific to Plaintiff Prather

       95.     Beginning in or about July 2016, in an apparent effort to contact a previous Wells

Fargo customer for the purpose of providing a notification about their account activity,

Defendant sent Plaintiff Prather’s cellular telephone an unauthorized text message regarding

“unusual activity” on a “card.”

       96.     In the text message transmission that Plaintiff Prather received, the “from” field

was identified as “93557,” which is an abbreviated telephone number known as an SMS short

code operated by Defendant’s agents. The use of an SMS short code by Defendant’s agents

enabled Defendant’s mass transmission of unauthorized text messages to lists of cellular

telephone numbers.

       97.     Shortly after receiving the above unauthorized text message call, Plaintiff Prather

received three additional text message notifications on her cellular telephone. Each of these text

messages was sent automatically and instantaneously by Defendant though the use of an

automatic telephone dialing system from the short code 93557.

       98.     In addition, shortly after receiving the above text message call, Plaintiff Prather

repeatedly had her privacy invaded by Defendant, and received at least an additional six

automated calls on her cellular telephone from Defendant that attempted to notify her of activity

on an account that she had never opened.

       99.     Plaintiff Prather was not a Wells Fargo customer at the time of the calls and at no

time did Plaintiff Prather provide Defendant with consent to receive any of these automated text

messages or telephone calls.



                                                  14
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 55 of 76 PageID #:532




                              CLASS ACTION ALLEGATIONS

       100.    Plaintiffs bring this action on behalf of themselves and a nationwide Class defined

as follows:

               All persons
               a.      who were users or subscribers to a wireless or cellular telephone service
                       within the United States to which Wells Fargo made or initiated any Call
                       in connection with the collection or servicing of a mortgage or home
                       equity loan, credit card account, retail installment sale contract for an
                       automobile, automobile loan, overdraft on a deposit account, student loan,
                       or in connection with a fraud alert on a credit card or deposit account,
                       using any automated dialing technology or artificial or prerecorded voice
                       technology;
               b.      who were not customers of Wells Fargo at the time of the Call; and,
               c.      who were Called between January 20, 2013 and the entry of the
                       Preliminary Approval Order for Calls placed in connection with
                       automobile loans or fraud alerts on credit cards or deposit accounts;
                       between September 18, 2014 and the entry of the Preliminary Approval
                       Order for Calls placed in connection with credit card accounts; between
                       December 20, 2015 and the entry of the Preliminary Approval Order for
                       Calls placed in connection with student loans or overdrafts on deposit
                       accounts; between March 1, 2016 and the entry of the Preliminary
                       Approval Order for Calls placed in connection with mortgages or home
                       equity loans; or between April 1, 2016 and the entry of the Preliminary
                       Approval Order for Calls placed in connection with retail installment sale
                       contracts for automobiles.
               d.      Excluded from the Class are Defendant, any affiliate or subsidiary of
                       Defendant, any entities in which such companies have a controlling
                       interest, the Court and staff to whom this case is assigned, and any
                       member of the Court’s or staff’s immediate family.

       101.    Plaintiffs will fairly and adequately represent and protect the interests of the other

members of the Class.        Plaintiffs have retained counsel with substantial experience in

prosecuting complex litigation and class actions. Plaintiffs and their counsel are committed to

vigorously prosecuting this action on behalf of the other members of the Class, and have the

financial resources to do so. Neither Plaintiffs nor their counsel has any interest adverse to those

of the other members of the Class.




                                                15
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 56 of 76 PageID #:532




       102.    Absent a class action, most members of the Class would find the cost of litigating

their claims to be prohibitive and would have no effective remedy. The class treatment of

common questions of law and fact is superior to multiple individual actions or piecemeal

litigation in that it conserves the resources of the courts and the litigants, and promotes

consistency and efficiency of adjudication.

       103.    Defendant has acted and failed to act on grounds generally applicable to the

Plaintiffs and the other members of the Class, requiring the Court’s imposition of uniform relief

to ensure compatible standards of conduct toward the members of the Class, and making

injunctive or corresponding declaratory relief appropriate for the Class as a whole.

       104.    The factual and legal bases of Defendant’s liability to Plaintiffs and to the other

members of the Class are the same, resulting in injury to the Plaintiffs and to all of the other

members of the Class. Plaintiffs and the other members of the Class have all suffered harm and

damages as a result of Defendant’s unlawful and wrongful conduct.

       105.    Upon information and belief, there are hundreds, if not thousands, of members of

the Class such that joinder of all members is impracticable.

       106.    There are many questions of law and fact common to the claims of Plaintiffs and

the other members of the Class, and those questions predominate over any questions that may

affect individual members of the Class. Common questions for the Class include, but are not

limited to, the following:

               (a)     Did Defendant systematically place automated calls and text messages

       regarding its financial services to persons who were not Wells Fargo customers?

                (b)    Were the automated calls and text messages placed by Defendant to non-

       customers made without prior express consent?



                                                16
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 57 of 76 PageID #:532




                 (c)     Did the automated calls and text messages made by Defendant to non-

          customers violate the called parties’ respective rights to privacy?

                 (d)     Was Defendant’s conduct in violation of the TCPA willful such that the

          members of the Class are entitled to treble damages?

                 (e)     Should Defendant be enjoined from continuing to engage in such conduct?

                                     COUNT I
  Violation of Telephone Consumer Protection Act (47 U.S.C. 227) on behalf of the Class

          107.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth

herein.

          108.   Defendant made unsolicited and unauthorized automated telephone calls to the

cellular telephone numbers of Plaintiffs and the other members of the Class without obtaining

their prior express consent.

          109.   Defendant made unsolicited and unauthorized automated text message calls to the

telephone numbers of Plaintiffs Dunn and Iehl and the other members of the Class. These text

message calls were made en masse using a short code and equipment that had the capacity at the

time the calls were placed to store or produce telephone numbers to be called using a random or

sequential number generator and to automatically dial such numbers without human intervention.

These text message calls were made without the prior express consent of Plaintiffs Dunn and Iehl

and the members of the Class.

          110.   Defendant has, therefore, violated the TCPA, 47 U.S.C. §227(b)(1)(A)(iii).

          111.   As a result of Defendant’s illegal conduct, the members of the Class have had

their privacy rights invaded and have suffered actual and statutory damages and, under 47 U.S.C.

§227(b)(3)(B), are each entitled, inter alia, to a minimum of $500.00 in damages for each such

violation of the TCPA.

                                                   17
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 58 of 76 PageID #:532




          112.    To the extent the Court should determine that Defendant’s conduct was willful

and knowing, the Court may, pursuant to §227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiffs and the other members of the Class.

          WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for the following

relief:

          A.      An order certifying the Class as defined above;

          B.      An award of the greater of actual or statutory damages;

          C.      An injunction requiring Defendant to cease all unauthorized automated telephone

                  activities;

          D.      Pre-judgment interest from the date of filing this lawsuit;

          E.      An award of reasonable attorneys’ fees and costs; and

          F.      Such further and other relief as the Court deems just and equitable.

                                            JURY DEMAND

          Plaintiffs request trial by jury of all claims that can be so tried.



Dated: June __, 2019                              Respectfully submitted,

                                                  JOSEPH DUNN, HELEN IEHL, ALBERT
                                                  PIETERSON, JOHN HASTINGS, WINDIE
                                                  BISHOP, LISA BARNES, ANGELA GARR, and
                                                  MYESHA PRATHER individually and on behalf of
                                                  a class of similarly situated individuals

                                                  By: /s/
                                                            One of Plaintiffs’ Attorneys




                                                     18
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 59 of 76 PageID #:532




Myles McGuire
Evan M. Meyers
Eugene Y. Turin
MCGUIRE LAW, P.C.
55 W. Wacker Dr., 9th Fl.
Chicago, IL 60601
Tel: (312) 893-7002
Fax: (312) 275-7895
mmcguire@mcgpc.com
emeyers@mcgpc.com
eturin@mcgpc.com

Jonathan D. Selbin
LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP
250 Hudson Street, 8th Floor
New York, NY 10013
Tel: (212) 355-9000
Fax: (212) 355-9592
jselbin@lchb.com

Daniel C. Girard
GIRARD SHARP LLP
601 California Street, 14th Floor
San Francisco, California 94108
Tel: (415) 981-4800
Fax: (415) 981-4846
dcg@girardgibbs.com




                                        19
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 60 of 76 PageID #:532




                        Exhibit 2
         Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 61 of 76 PageID #:532

                          Prather et al. v. Wells Fargo Bank, N.A., No. 17-CV-00481 (N.D. Ill.)

              WELLS FARGO CLASS ACTION SETTLEMENT CLAIM FORM

  To receive benefits from this Settlement, you must fill out this form, sign it, and submit it electronically or by mail on or
  before ___________, 2019. You may submit your Claim Form online at www.website.com, by email to ________, or by
                                                            mail to:

                                            Wells Fargo Settlement Administrator
                                                         [Address]


IMPORTANT NOTE: You should not submit more than one Claim Form. Submitting more than one Claim Form will not increase
your compensation under the Settlement Agreement.

You should only submit this Claim Form if you are a member of the Settlement Class and the following applies to you:

        (a)      you used or subscribed to a wireless or cellular telephone service within the United States to which Wells Fargo
        Bank, N.A. (“Wells Fargo”) made or initiated any Call (including any text message) in connection with the collection or
        servicing of a mortgage or home equity loan, credit card account, retail installment sale contract for an automobile,
        automobile loan, overdraft on a deposit account, student loan, or in connection with a fraud alert on a credit card or
        deposit account, using any automated dialing technology or artificial or prerecorded voice technology; and
        (b)      you were not a customer of Wells Fargo at the time of the Call.

By submitting a claim, you are attesting that you received one or more phone call(s) or text messages from Wells Fargo but were
not a Wells Fargo customer at the time you received the call or text message.

    ________________________________________ ___             _____________________________________________
    FIRST NAME                                          MI      LAST NAME

    ___________________________________________________________________________________________
    STREET ADDRESS

    ________________________________________________________                ______     ____________
    CITY                                                                    STATE           ZIP

    ________________________________________              ________________________________________
    EMAIL ADDRESS                                               CONTACT PHONE NUMBER

    _______________________________________________________________________________________
    CELL PHONE NUMBER AT WHICH YOU RECEIVED PHONE CALL(S) OR TEXT MESSAGE(S) FROM WELLS FARGO

Class Member ID from email or postcard notice (if you did not receive such a notice, leave this blank): _______________

I declare that I am a member of the Settlement Class, and I have accurately filled out this form.


SIGNATURE: ________________________________________________                              DATE:_______________________

Remember to submit your Claim Form by __________, 2019. If you have questions, visit www.website.com or call 1-999-999-
9999.
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 62 of 76 PageID #:532




                        Exhibit 3
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 63 of 76 PageID #:532

                                                                   Class Member ID Number: _____________

[FRONT]

If You Received an automated phone call or text message from Wells Fargo Bank, N.A., but were
not a Wells Fargo customer, you may be eligible for a cash payment from a class action settlement.

A settlement has been reached in a class action lawsuit against Wells Fargo Bank, N.A. (“Wells Fargo”). The lawsuit, Prather et
al. v. Wells Fargo Bank, N.A., No. 17-CV-00481 (N.D. Ill.), involves claims that Wells Fargo violated federal law by making
automated phone calls and texts to non-customers’ cellphones without those persons’ permission. The individuals who brought
the case allege that Wells Fargo violated the federal Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) by
sending calls and text messages using automated dialing technology or artificial/prerecorded voice technology to non-customers’
cellphones without those individuals’ prior express consent.

Why am I being contacted? Records indicate that you may have received one or more automated telephone calls or text
messages from Wells Fargo, but were not a Wells Fargo customer, and that you may be eligible to receive a payment from the
settlement. SEE THE BACKSIDE OF THIS CARD TO DETERMINE IF YOU ARE INCLUDED IN THE CLASS.

What Does the Settlement Provide? The proposed settlement provides for a fund totaling $17,850,000.00, which will be used
to make payments to the class members after first making deductions for notice and administration costs, incentive awards to the
class representatives, and attorneys’ fees for class counsel. To receive a settlement check, you must complete and submit a
Claim Form by [date]. Class Members can file a claim online at www.WellsFargoTCPASettlement.com, or you can visit that
website to download a Claim Form and submit it by email at ______, or by U.S. Mail. For more information about this
settlement, including its benefits, your options, and how to submit a claim, please visit www.website.com for more information.

Your Rights May Be Affected. If you do not want to be legally bound by the Settlement, you must exclude yourself by [date].
If you do not exclude yourself, you will release your claims against Wells Fargo, as more fully described in the Settlement
Agreement available for review at www.website.com. If you stay in the Settlement, you may object to it by [date]. The Detailed
Notice available at ww.website.com explains how to exclude yourself or object. The Court is scheduled to hold a hearing on
[date] to consider whether to approve the Settlement, Class Counsel’s request for attorneys’ fees of up to 1/3 of the Settlement
Fund, plus expenses, and an incentive award for the Class Representatives of up to $15,000 each. You can appear at the hearing,
but you do not have to. You can hire your own attorney, at your own expense, to appear or speak for you at the hearing.

                        For more information, visit www.website.com or call 1-999-999-9999.
  Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 64 of 76 PageID #:532

                                                                 Class Member ID Number: _____________


[BACK]

Am I Included in the Settlement? You may be entitled to compensation from this Settlement if you received debt collection or
account servicing calls or texts from Wells Fargo on your cell phone, even though you were not a Wells Fargo customer at the
time.

Please see the detailed notice at www.website.com for a more detailed explanation of who is entitled to compensation from
the Settlement.

To receive benefits from this Settlement, you must fill out a Claim Form, sign it, and submit it electronically or by mail on
or before ___________, 2019. You may submit your Claim Form online at www.website.com, by email to ________, or by
mail to:

                                          Wells Fargo Settlement Administrator
                                                       [Address]
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 65 of 76 PageID #:532




                        Exhibit 4
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 66 of 76 PageID #:532


                           LEGAL NOTICE BY ORDER OF COURT

  IF YOU RECEIVED A PHONE CALL OR TEXT MESSAGE FROM WELLS FARGO BANK,
             BUT YOU WERE NOT A WELLS FARGO BANK CUSTOMER,
 YOU MAY BE ELIGIBLE FOR A CASH PAYMENT FROM A CLASS ACTION SETTLEMENT.
       This notice describes rights you may have in connection with the settlement of a lawsuit.

        The United States District Court for the Northern District of Illinois authorized this Notice.
             This is not a solicitation from a lawyer. This is not a legal action against you.

                          Para una notificacion en Espanol, visitar www.website.com.
This notice describes a proposed settlement in a class action lawsuit brought against Wells Fargo Bank, N.A.
(“Wells Fargo”) regarding phone calls and text messages placed to certain persons and entities. Please read
this notice carefully. It summarizes your rights and options under the Settlement, which are affected
whether or not you act. The full Settlement Agreement can be accessed at www.website.com.
If you received a phone call or text message and you fit the description of the Settlement Class (as defined
below), then you have the following options:
   •   You can submit a claim for monetary compensation. The amount of the check you would receive
       depends on the number of people who file claims, the costs of administration of the settlement,
       attorneys’ fees and costs, and class representatives’ incentive awards. To receive a check, you must
       submit a Claim Form by [date]. The process for submitting a claim is described below.
   •   You can exclude yourself from the Settlement (and receive no money from the Settlement but retain
       your right to bring your own lawsuit). Your request to exclude yourself must be submitted no later
       than [date]. You must follow the process described in part 8 below. If the Settlement is approved and
       you do not exclude yourself, you will be bound by the Settlement and will release certain claims
       described below.
   •   You can object to the Settlement. The deadline for objecting to the Settlement is [date]. All
       objections must be mailed to the Wells Fargo TCPA Settlement Administrator, to Class Counsel, and
       to counsel for Wells Fargo. See Part 7 below for the mailing addresses, as well as further details
       about filing an objection.
   •   You can do nothing. If you do nothing, you will receive no money from the Settlement Fund, but you
       will still be bound by all orders and judgments of the Court. Unless you exclude yourself from the
       settlement, you will not be able to file or continue a lawsuit against the Released Parties regarding
       any of the Released Claims. Submitting a valid and timely Claim Form is the only way to receive a
       payment from this settlement.
TO SUBMIT A CLAIM FORM, OR FOR INFORMATION ON HOW TO REQUEST EXCLUSION
FROM THE CLASS OR FILE AN OBJECTION, PLEASE VISIT THE SETTLEMENT WEBSITE,
WWW.WELLSFARGOTCPASETTLEMENT.COM, OR CALL (XXX) XXX-XXXX.
Please do not call or write the Court, the Court Clerk’s office, Wells Fargo, or Wells Fargo’s counsel for
more information. They will not be able to assist you.




                                                     1
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 67 of 76 PageID #:532


                                          BASIC INFORMATION
In a putative class action case known as Prather et al. v. Wells Fargo Bank, N.A., No. 17-CV-00481,
pending in the U.S. District Court for the Northern District of Illinois, the Plaintiff alleged that Wells Fargo
engaged in violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), by
calling or texting individuals using automated dialing technology or artificial/prerecorded voice technology
who were not Wells Fargo customers. Wells Fargo denies Plaintiff’s allegations and denies that it did
anything wrong. The Court has not decided who is right.
A settlement of this lawsuit (“Settlement”) has been negotiated which, if approved by the Court, may entitle
you to a payment. By entering into the Settlement, Wells Fargo has not admitted the truth or validity of any
of the claims against it. Your rights and options under the Settlement—and the deadlines to exercise them—
are explained below.

                                    YOUR LEGAL RIGHTS AND OPTIONS

                                     This is the only way to receive a payment from the Settlement. Class
SUBMIT A CLAIM                       Members who submit a valid claim form by the deadline of [date] will
                                     receive a cash payment and will give up certain rights to sue the
                                     Released Parties as described in parts 4 and 6 below.


                                     If you do nothing, you will receive no money from the Settlement, but
DO NOTHING                           you will still give up your rights to sue the Released Parties as described
                                     in parts 6 and 10 below.


                                     If you exclude yourself, you can sue the Released Parties on your own
EXCLUDE YOURSELF FROM THE            and at your own expense regarding the automated phone calls and texts
CASE                                 released under this Settlement, but you will not receive a payment from
                                     the Settlement. The deadline for excluding yourself is: [date]. See part
                                     8 below.


OBJECT                               You may file an objection if you wish to object to the Settlement. The
                                     deadline to object to the settlement is [date]. See part 7 below.


GO TO A HEARING                      Ask to speak in Court about the fairness of the Settlement. The Court
                                     has set a hearing for [date] at [time], subject to change. See part 11
                                     below.


These rights and options—and the deadlines to exercise them—are explained in this notice.

The Court in charge of this case still has to decide whether to approve the Settlement. If it does and any
appeals are resolved, benefits will be distributed to those who timely submit claims and qualify.
Please be patient.

                                                      2
          Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 68 of 76 PageID #:532




                                                 WHAT THIS NOTICE CONTAINS

1. WHO IS IN THE SETTLEMENT? ............................................................................................................... 4

2. WHAT IS THIS LITIGATION ABOUT? ....................................................................................................... 4

3. WHO REPRESENTS ME? .......................................................................................................................... 5

4. WHAT BENEFITS CAN I RECEIVE FROM THE SETTLEMENT? ................................................................ 5

5. DO I HAVE TO PAY THE LAWYERS REPRESENTING ME? ...................................................................... 6

6. WHAT AM I AGREEING TO BY REMAINING IN THE SETTLEMENT CLASS IN THIS CASE? .................. 6

7. WHAT IF I DO NOT AGREE WITH THE SETTLEMENT? .......................................................................... 7

8. HOW DO I EXCLUDE MYSELF FROM THE SETTLEMENT CLASS?.......................................................... 7

9. WHAT IS THE DIFFERENCE BETWEEN OBJECTING AND ASKING TO BE EXCLUDED? ......................... 8

10. WHAT IF I DO NOTHING AT ALL? ........................................................................................................ 8

11. WHAT WILL BE DECIDED AT THE FINAL APPROVAL HEARING? ....................................................... 8

12. IS THIS THE ENTIRE SETTLEMENT AGREEMENT? ............................................................................... 9

13. WHERE CAN I GET MORE INFORMATION? .......................................................................................... 9




                                                                         3
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 69 of 76 PageID #:532

1.     WHO IS IN THE SETTLEMENT CLASS?

The judge in the case has certified a class for settlement purposes only.
Generally, the Settlement Class includes all persons whose cell phones Wells Fargo called or texted for
account servicing, account collection, or fraud alert purposes, even though they were not Wells Fargo
customers at the time of the call(s).

If you received notice of the Settlement directed to you, then you may be a member of the Settlement Class.
But even if you did not receive a notice, you may still be a member of the Settlement Class.

More specifically, the “Settlement Class” is defined as all persons:
       (A) who were users or subscribers to a wireless or cellular telephone service within the United
       States to which Wells Fargo made or initiated any Call (which includes any text message) using any
       automated dialing technology or artificial or prerecorded voice technology in connection with the
       collection or servicing of a mortgage or home equity loan, credit card account, retail installment sale
       contract for an automobile, automobile loan, overdraft on a deposit account, student loan, or in
       connection with a fraud alert on a credit card or deposit account, using any automated dialing
       technology or artificial or prerecorded voice technology;
       (B) who were not customers of Wells Fargo at the time of the Call; and
       (C) who were called
          i. between January 20, 2013 and [Prelim Approval] for Calls placed in connection with
               automobile loans or fraud alerts on credit cards or deposit accounts;
         ii. between September 18, 2014 and [Prelim Approval] for Calls placed in connection with
               credit card accounts;
        iii. between December 20, 2015 and [Prelim Approval] for Calls placed in connection with
               student loans or overdrafts on deposit accounts;
        iv.    between March 1, 2016 and [Prelim Approval] for Calls placed in connection with mortgages
               or home equity loans; or
         v. between April 1, 2016 and [Prelim Approval] for Calls placed in connection with retail
               installment sale contracts for automobiles.

Excluded from the Settlement Class are all persons who elect to exclude themselves from the Settlement
Class, the Court and staff to whom this case is assigned, and any member of the Court’s or staff’s immediate
family.

If you are not sure whether you are in the Settlement Class, or have any other questions about the
Settlement, visit the Settlement website at www.website.com or call the toll-free number 1-999-999-9999.

2.     WHAT IS THIS LAWSUIT ABOUT?

This case was brought as a putative class action alleging that Wells Fargo engaged in violations of the
Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), by placing calls or texts using
automated dialing technology or artificial/prerecorded voice technology to non-customers. This is just a
summary of the allegations. The complaint in the lawsuit is posted at www.website.com, and contains all of
the allegations. Wells Fargo denies these allegations; however, in order to avoid the expense, inconvenience,
and distraction of continued litigation, the Parties have agreed to the settlement described herein.


                                                      4
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 70 of 76 PageID #:532

3.     WHO REPRESENTS ME?

In a class action, one or more people or entities called class representatives sue on behalf of people and
entities who have similar claims. In this case, Joseph Dunn, Helen Iehl, Albert Pieterson, John Hastings,
Windie Bishop, Lisa Barnes, Angela Garr, and Myesha Prather sued Wells Fargo in a representative
capacity, and the Court has appointed each of them to be Settlement Class Representatives for all Settlement
Class Members in this case.
The Court also approved McGuire Law, P.C.; Lieff Cabraser Heimann & Bernstein, LLP; and Girard Sharp
LLP to be Co-Lead Counsel. Burke Law Offices, LLC; Morgan and Morgan; Skaar & Feagle, LLP; Law
Offices of Todd M. Friedman, P.C.; Greenwald Davidson Radbil PLLC, Keogh Law Ltd; Law Offices of
Douglas J. Campion, APC; Meyer Wilson Co., LPA, and McMorrow Law, P.C. have been designated as
additional counsel for the Settlement Class. If you want to be represented by your own lawyer, you may hire
one at your own expense.

4.     WHAT BENEFITS CAN I RECEIVE FROM THE SETTLEMENT?
Under the Settlement, Wells Fargo has agreed to provide monetary compensation to Class Members who
timely submit valid claims. The amount of the checks are not yet known. The total Settlement Fund is
$17,850,000.00 The amount of the check you will be sent depends on the number of Class Members who
timely submit valid claims, the costs of settlement administration, attorneys’ fees and costs, and an incentive
award for the Class Representatives, all of which will be paid from the Settlement Fund. Every Settlement
Class Member who submits a timely, valid claim will be sent a check in the same amount. Submitting a
timely and valid Claim Form is the only way to receive a payment from the Settlement and is the only
thing you need to do to receive a payment. Claim Forms are available at www.website.com. Claim Forms
may be submitted online at www.website.com, emailed to the Settlement Administrator at ________, or
mailed to the Settlement Administrator at [address].

If you timely submit a valid Claim Form, your claim will be paid by a check mailed to you. Claims will only
be paid after the Court grants Final Approval of the Settlement and after any appeals are resolved (see part
11 below). If there are appeals, resolving them can take time. Please be patient.

If you were to file your own case against Wells Fargo for the violations alleged here, and if you were to
prevail in proving the alleged violations, you could recover between $500 and $1,500 per violation, plus you
could obtain an injunction limiting future conduct. However, there are delays, risks and costs associated with
pursuing your own case. The lawyers from this case will not represent you in a separate case against Wells
Fargo, and the TCPA does not provide for attorneys’ fees to prevailing individual plaintiffs. In addition,
Wells Fargo has denied that it made any illegal calls or sent any illegal texts to anyone, and Wells Fargo will
undoubtedly assert substantial defenses in any separate suit. Although this settlement may provide Class
Members with less money than they would obtain if they filed and won their own case, it eliminates the risk
of nonrecovery, in most cases provides a recovery more quickly than individual litigation, it costs Class
Members no money, and permits Class Members to obtain monetary benefits without the need to go to
Court or to file anything other than a Claim Form.

Note that if you receive a check, you will have six (6) months to cash the check sent to you. If you do not
cash the check within 6 months, your check will be void and the funds will be utilized as the Court deems
appropriate, including redistribution to other Class Members and distribution to a charitable organization.




                                                      5
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 71 of 76 PageID #:532

5.     DO I HAVE TO PAY THE LAWYERS REPRESENTING ME?

No. Class Counsel will apply to the Court for an award of attorneys’ fees of up to one-third of the Settlement
Fund ($5,950,000), plus expenses, for investigating the facts, litigating the case and negotiating the
settlement. To date, Class Counsel have not received any payment for their services in conducting this
Litigation on behalf of the Settlement Class Representatives and the Settlement Class; nor have Class
Counsel been reimbursed for their expenses directly relating to their representation of the Settlement Class.
Class Counsel will also request the Court to award an incentive award of up to $15,000 to each Class
Representative in recognition of their service to the Settlement Class. The amount of any fee or incentive
award will be determined by the Court. Class Counsel’s contact information is as follows:
                 Evan M. Meyers               Jonathan D. Selbin               Daniel C. Girard
                 MCGUIRE LAW, P.C.            LIEFF CABRASER HEIMANN &         GIRARD SHARP LLP
                 55 W. Wacker Drive,          BERNSTEIN, LLP                   601 California Street
                 9th Floor                    250 Hudson Street, 8th Floor     Suite 1400
                 Chicago, IL 60601            New York, NY 10013               San Francisco
                 Tel: 312-893-7002            Tel: (212) 355-9000              California 94108
                 emeyers@mcgpc.com            jselbin@lchb.com                 Tel: (415) 981-4800
                                                                               dgirard@girardsharp.com

6.     WHAT AM I AGREEING TO BY REMAINING IN THE SETTLEMENT CLASS IN THIS CASE?

Unless you exclude yourself, you will be part of the Settlement Class, and you will be bound by the release
of claims in the Settlement. This means that if the Settlement is approved, you cannot sue, continue to sue,
or be party of any lawsuit against Wells Fargo or the other Released Parties asserting a “Released Claim,” as
defined below. It also means that the Court’s Order approving the Settlement and the judgment in this case
will apply to you and legally bind you.
The “Released Claims” that you will not be able to assert against Wells Fargo or the Released Parties if you
remain a part of the Settlement Class are as follows: any and all claims causes of action, suits, obligations,
debts, demands, agreements, promises, liabilities, damages, losses, controversies, costs, expenses and
attorneys’ fees of any nature whatsoever, whether based on any federal law, state law, common law,
territorial law, foreign law, contract, rule, regulation, any regulatory promulgation (including, but not limited
to, any opinion or declaratory ruling), common law or equity, whether known or unknown, suspected or
unsuspected, asserted or unasserted, foreseen or unforeseen, actual or contingent, liquidated or unliquidated,
punitive or compensatory, as of the date of the Final Approval Order, that arise out of or relate to the
Released Parties’ use of an “automatic telephone dialing system” or “artificial or prerecorded voice” to
contact or attempt to contact Settlement Class Members on a wireless or cellular telephone in connection
with the collection or servicing of a mortgage or home equity loan, credit card account, retail installment
sales contract for an automobile, automobile loan, overdraft on a deposit account, student loan, or, in
connection with a fraud alert on a credit card or deposit account during the Class Period. Notwithstanding
the above, claims arising from any Call to the extent it had a telemarketing purpose are not released. Nothing
in the Settlement shall be construed to limit a Settlement Class Members’ rights to contact, in any way or for
any purpose, any state or federal agency regarding the activities of any party.

“Released Parties” means Wells Fargo and each of its respective past, present and future parents,
subsidiaries, affiliated companies and corporations, and each of their respective past, present, and future
directors, officers, managers, employees, general partners, limited partners, principals, insurers, reinsurers,
shareholders, attorneys, advisors, representatives, predecessors, successors, divisions, assigns, or related
entities, and each of their respective executors, successors, and legal representatives, and also includes the
                                                       6
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 72 of 76 PageID #:532

following entities that placed calls or texts on Wells Fargo’s behalf: Genesys, FICO Customer
Communication Services, mBlox, Inc., CLX Communications, and Sinch.

“Related Actions” mean Pieterson et al v. Wells Fargo Bank, N.A., No. 17-cv-02306 (N.D. Cal); Hastings et
al v. Wells Fargo Bank, N.A., No. 17-cv-03633 (N.D. Cal.); Barnes et al v. Wells Fargo Bank, N.A., No. 18-
cv-06520 (N.D. Cal.); and Garr et al v. Wells Fargo Bank, N.A., No. 18-cv-06997 (N.D. Cal.).


7.     WHAT IF I DO NOT AGREE WITH THE SETTLEMENT?

If you are a member of the Settlement Class, you may object to the Settlement or any part of the Settlement
that you think the Court should reject, and the Court will consider your views. To object, you must send
your objection to the Settlement Administrator, Class Counsel, and Wells Fargo’s Counsel providing:
               a.     the case name and case number(s) of this Litigation (Prather et al. v. Wells Fargo
                      Bank, N.A., No. 17-CV-00481);
               b.     your full name, current address and phone number;
               c.     the phone number at which you allegedly received a phone call or text message from
                      Wells Fargo;
               d.     the reasons why you object to the Settlement along with any supporting materials;
               e.     the identity of any lawyer who assisted, provided advice, or represents you as to this
                      case or as to your objection; and
               f.     your signature.
Your objection must be postmarked no later than [date]. Objections must be mailed to:

        Wells Fargo TCPA Settlement Administrator
        [ADDRESS]




       Plaintiffs’ Counsel:                         Wells Fargo’s Counsel:
       Eugene Y. Turin                              Rebecca S. Saelao
       MCGUIRE LAW, P.C.                            SEVERSON &WERSON
       55 W. Wacker Drive, 9th Floor                A Professional Corporation
       Chicago, IL 60601                            One Embarcadero Center, Suite 2600
                                                    San Francisco, California 94111


8.     HOW DO I EXCLUDE MYSELF FROM THE SETTLEMENT CLASS?

If you want to exclude yourself from the Settlement Class, sometimes referred to as “opting-out,” you will
not be eligible to recover any benefits as a result of this Settlement. However, you will keep the right to sue
or continue to sue Wells Fargo or Released Parties on your own and at your own expense about any of the
Released Claims.
To exclude yourself from the Settlement Class, you must send a letter to the Settlement Administrator
identifying:
        (1)    the name and case number of this lawsuit (Prather et al. v. Wells Fargo Bank, N.A., No. 17-
                                                   7
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 73 of 76 PageID #:532

               CV-00481);
        (2)    the phone number at which you received a phone call or text message from Wells Fargo;
        (3)    your full name, current address, and telephone number;
        (4)    a statement that you wish to exclude yourself from the Settlement Class; and
        (5)    your signature.
If you wish to exclude yourself, you must submit the above information to the following address so that it is
postmarked no later than [date]:
Wells Fargo TCPA Settlement Administrator: [address]


REQUESTS FOR EXCLUSION FROM THE CLASS THAT ARE NOT POSTMARKED ON OR BEFORE
[date] WILL NOT BE HONORED.

9.     WHAT IS THE DIFFERENCE BETWEEN OBJECTING AND ASKING TO BE EXCLUDED?

Objecting is simply telling the Court that you do not like something about the Settlement. You can object to
the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court that you do not
want to be part of the Settlement. If you exclude yourself, you have no basis to object to the Settlement
because it no longer affects you.

10.    WHAT IF I DO NOTHING AT ALL?

You will remain a member of the Settlement Class. However, you must timely submit a Claim Form in
order to receive a cash benefit in this Settlement. See part 4, above.

11.    WHAT WILL BE DECIDED AT THE FINAL APPROVAL HEARING?

The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees,
expenses, and incentive awards (“Final Approval Hearing”). The Final Approval Hearing is currently set for
[date] at [time], at the United States District Court for the Northern District of Illinois, Eastern Division,
located in Courtroom 1919, 219 South Dearborn Street, Chicago, IL 60604. The hearing may be moved to a
different date or time without additional notice, so it is a good idea to check www.website.com and the
Court’s docket for updates.

At the Final Approval Hearing, the Court will consider whether the Settlement is fair, reasonable, and
adequate. The Court will also consider the request by Class Counsel for attorneys’ fees and expenses and for
the Class Representatives’ incentive awards. If there are objections, the Court will consider them at the Final
Approval Hearing. After the hearing, the Court will decide whether to approve the Settlement. We do not
know how long these decisions will take.

You may attend the hearing, at your own expense, but you do not have to do so. You cannot speak at the
hearing if you exclude yourself from the Settlement.

You may ask the Court for permission to speak at the hearing. To do so, you must send a letter saying that
you intend to appear and wish to be heard. Your notice of intention to appear must include the following:

       (1)     the name and case number of this lawsuit (Prather et al. v. Wells Fargo Bank, N.A., No. 17-
               CV-00481);
       (2)     your full name, current address and telephone number;
       (3)     the phone number at which you allegedly received a phone call or text message from Wells
                                                      8
       Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 74 of 76 PageID #:532

              Fargo;
       (4)      a statement that this is your “Notice of Intention to Appear” at the Final Approval Hearing
               for this lawsuit (Prather et al. v. Wells Fargo Bank, N.A., No. 17-CV-00481), along with
               copies of any papers, exhibits, or other evidence or information that you will present to the
               Court;
       (5)    the reasons you want to be heard; and
       (6)    your signature.

You must send copies of your notice of intention to appear, postmarked by [date], to:
       Clerk of the Court
       Everett McKinley Dirksen United States Courthouse
       219 South Dearborn Street
       Chicago, IL 60604

       Plaintiffs’ Counsel:                         Wells Fargo’s Counsel:
       Eugene Y. Turin                              Rebecca S. Saelao
       MCGUIRE LAW, P.C.                            SEVERSON &WERSON
       55 W. Wacker Drive, 9th Floor                A Professional Corporation
       Chicago, IL 60601                            One Embarcadero Center, Suite 2600
                                                    San Francisco, California 94111

12.    DOES THIS NOTICE CONTAIN THE ENTIRE SETTLEMENT AGREEMENT?

No. This is only a summary of the Settlement. If the Settlement is approved and you do not exclude yourself
from the Settlement Class, you will be bound by the release contained in the Settlement Agreement, and not
just by the terms of this Notice. Capitalized terms in this Notice are defined in the Settlement Agreement.
You can view the full Settlement Agreement online at www.website.com, or you can write to the address
below for more information.

13.    WHERE CAN I GET MORE INFORMATION?

For more information, you may visit www.website.com, you may call the Wells Fargo TCPA Settlement
Administrator at 1-999-999-9999, or you may contact Class Counsel as set forth in Section 5, above.
PLEASE MONITOR THE CASE WEBSITE, WWW.WEBSITE.COM, FOR
UPDATES AND OTHER IMPORTANT INFORMATION.
NOTE: PLEASE DO NOT CALL OR WRITE THE COURT, THE COURT CLERK’S OFFICE, WELLS
FARGO, OR WELLS FARGO’S COUNSEL FOR MORE INFORMATION. THEY WILL NOT BE ABLE
TO ASSIST YOU. If you have questions, please call [number] or visit www.website.com.




                                                     9
Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 75 of 76 PageID #:532




                        Exhibit 5
     Case: 1:17-cv-00481 Document #: 80-1 Filed: 07/02/19 Page 76 of 76 PageID #:532


 If You Received an automated phone call or text message from Wells
 Fargo Bank, N.A. and you were not a Wells Fargo customer you may
                be eligible to receive a cash payment
                   from a class action settlement.

  The United States District Court for the Northern District of Illinois has authorized this notice to inform you about your
                         rights. This is not an advertisement and not a solicitation from a lawyer.
                               Para una notificacion en Espanol, visitar www.website.com.
A settlement has been reached in a class action lawsuit against Wells Fargo Bank, N.A. (“Wells Fargo”). The lawsuit,
Prather et al. v. Wells Fargo Bank, N.A., No. 17-CV-00481 (N.D. Ill.), involves claims that Wells Fargo violated federal
law by making automated phone calls and texts to non-customers’ cellphones without those persons’ permission. The
individuals who brought the case allege that Wells Fargo violated the federal Telephone Consumer Protection Act, 47
U.S.C. § 227 et seq. (“TCPA”) by sending calls and text messages using automated dialing technology or
artificial/prerecorded voice technology to non-customers’ cellphones without those individuals’ prior express consent.
Wells Fargo denies the allegations, and the Court has not decided who is right or wrong. Rather, the parties have reached
a compromise to settle the lawsuit and avoid the uncertainties and costs associated with further litigation.

                                            Am I Included in the Settlement?

You may be entitled to compensation from this Settlement if you were not a Wells Fargo customer but received calls
or text messages on your cell phone from Wells Fargo relating to the collection or servicing of (i) a mortgage or home
equity loan, (ii) credit card account, (iii) retail installment sale contract for an a utomobile loan, (iv) automobile loan,
(v) overdraft on a deposit account, (vi) a student loan, or in connection with a fraud alert. Please visit the detailed
notice at www.website.com to determine if you are eligible to receive compensation from the Settle ment.

                                           What can I get from the Settlement?

The proposed settlement provides for a fund totaling $17,850,000.00 which will be used to make payments to the class
members after first making deductions for notice and administration costs, incentive awards to the class representatives,
and attorneys’ fees and expenses for class counsel. If the Court finally approves the settlement, each settlement class
member who timely submits a valid claim form will be eligible to receive an equal payment from the Settlement Fund.
To receive a payment, you must submit a Claim Form by [date]. Class Members can file a claim online at
www.WellsFargoTCPASettlement.com, or visit that website and download a Claim Form and submit by email or U.S.
Mail. Visit www.WellsFargoTCPASettlement.com or call for more information about this settlement and on how to file
your claim for cash benefits.

                                               Your rights may be affected.

Class Members who do not want to be legally bound by the Settlement must exclude themselves by [date]. Class Members
who do not exclude themselves will release their claims against Wells Fargo, as more fully described in the Settlement
Agreement available at www.website.com. Class Members who stay in the Settlement may object to it by [date]. The
Detailed Notice available on the website listed below explains how to exclude yourself or object. The Court is scheduled to
hold a hearing on ___________, 2019 to consider whether to approve the settlement, Class Counsel’s request for attorneys’
fees of up to 1/3 of the settlement fund, plus expenses, and incentive awards to the Class Representatives of up to $15,000
each. You can appear at the hearing but do not have to. You can hire your own attorney, at your own expense, to appear or
speak for you at the hearing. For more information, call or visit the website below.

                                            How can I get more information?

Please do not contact the Court or Wells Fargo with questions regarding this lawsuit. They will not be able to help you. -
If you have questions or want a detailed notice or other documents about this lawsuit and your rights and options, visit
www.website.com. You may also contact the Settlement Administrator by calling 1-999-999-9999, or Class Counsel at
the telephone number and email addresses provided in the detailed notice available at www.website.com.

   For more information and for a Claim Form, visit www.website.com or call 1-999-999-9999.
